 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
TRANSFER AND CONTRIBUTION AGREEMENT
 
BY AND AMONG
 
LEAF FINANCIAL CORPORATION
 
RESOURCE TRS, INC.
 
RESOURCE CAPITAL CORP.
 
MANAGEMENT PARTIES NAMED HEREIN
 
AND
 
LEAF COMMERCIAL CAPITAL, INC.
 
 
Dated as of January 4, 2011
 


 
 

--------------------------------------------------------------------------------

 
 


 
TABLE OF CONTENTS


ARTICLE I DEFINITIONS
2
 
1.1
Certain Definitions.
2
 
1.2
Terms Defined Elsewhere in this Agreement
7
 
1.3
Other Definitional and Interpretive Matters
8
ARTCILE II TRANSFER AND CONTRIBUTION OF ASSETS
10
 
2.1
Transfer and Contribution of Assets
10
 
2.2
 Certain Provisions Relating to RCC Transferred Assets
10
 
2.3
Assumed Liabilities
11
 
2.4
Assumed Obligations
11
 
2.5
Retained Assets
11
 
2.6
Retained Liabilities
11
 
2.7
Section 351 of the Code
11
ARTICLE III CLOSING AND TERMINATION
11
 
3.1
Closing Date.
11
 
3.2
Termination of Agreement
12
 
3.3
Procedure Upon Termination.
12
 
3.4
Effect of Termination
12
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF LEAF
FINANCIAL
13
 
4.1
Organization and Good Standing.
13
 
4.2
Authorization of Agreement.
13
 
4.3
Conflicts; Consents of Third Parties.
14
 
4.4
LEAF Financing Contracts
14
 
4.5
Financial Statements
17
 
4.6
Absence of Certain Developments
17
 
4.7
Taxes
17
 
4.8
Real Property
18
 
4.9
Tangible Personal Property
18
 
4.10
Intellectual Property.
18
 
4.11
Material Contracts.
19
 
4.12
Labor
19

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
4.13
Litigation.
19
 
4.14
Compliance with Laws; Permits
19
 
4.15
Environmental Matters.
20
 
4.16
Leasing Business
21
 
4.17
Financial Advisors
21
 
4.18
Basis in LEAF Transferred Assets
21
 
4.19
No Other Representations or Warranties; Schedules
21
ARTICLE V REPRESENTATIONS AND WARRANTIES OF MANAGEMENTPARTIES
21
 
5.1
Authority to Enter into Agreement
22
 
5.2
Conflicts; Consents of Third Parties
22
 
5.3
No Liens
22
 
5.4
Financial Advisors
22
 
5.5
Basis in Management Party Transferred Assets
23
 
5.6
No Other Representations or Warranties; Schedules
23
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF TRS AND RCC
23
 
6.1
Organization and Good Standing
23
 
6.2
Authorization of Agreement
24
 
6.3
Conflicts; Consents of Third Parties
24
 
6.4
LRF Financing Contracts
25
 
6.5
RCC Financing Contracts
27
 
6.6
Litigation
29
 
6.7
Compliance with Laws; Permits
29
 
6.8
Environmental Matters
30
 
6.9
Financial Advisors.
30
 
6.10
Basis in RCC Transferred Assets
30
 
6.11
No Other Representations or Warranties; Schedules
30
ARTCILE VII REPRESENTATIONS AND WARRANTIES OF TRANSFEREE
31
 
7.1
Organization and Good Standing
31
 
7.2
Authorization of Agreement
31
 
7.3
Authorized Capitalization
31
 
7.4
Valid Issuance of Shares
31
 
7.5
Conflicts; Consents of Third Parties
32
 
7.6
Litigation
32

 
 
 
 

--------------------------------------------------------------------------------

 

 

         
7.7
Financial Advisors.
32
 
7.8
Condition of the Business and Assets
33
ARTICLE VIII COVENANTS
33
 
8.3
Services with Respect to Retained Assets; Transition Services
33
 
8.4
Conduct of Business Pending the Closing
33
 
8.3
Consents
33
 
8.4
Treatment of Transfer of RCC Transferred Assets
34
 
8.5
Further Assurances
34
 
8.6
Non-Competition; Non-Solicitation
34
 
8.7
Preservation of Records
36
 
8.8
Publicity
36
 
8.9
Use of Name
37
 
8.10
Employment and Employee Benefits
37
 
8.11
Disclosure Schedules; Supplementation and Amendment of Schedules
37
ARTICLE IX CONDITIONS TO CLOSING
37
 
9.1
Conditions Precedent to Obligations of Transferee.
37
 
9.2
Conditions Precedent to Obligations of the Contributors.
38
 
9.3
Frustration of Closing Conditions.
40
ARTICLE X INDEMNIFICATION
40
 
10.1
Survival of Representations and Warranties
40
 
10.2
Indemnification by the Contributors
40
 
10.3
Indemnification by Transferee
41
 
10.4
Indemnification Procedures
41
 
10.5
Certain Limitations on Indemnification.
43
 
10.6
Calculation of Losses.
43
 
10.7
Exclusive Remedy
43
ARTICLE XI MISCELLANEOUS
43
 
11.1
Tax Matters
43
 
11.2
Expenses
44
 
11.3
Submission to Jurisdiction; Consent to Service of Process
44
 
11.4
Entire Agreement; Amendments and Waivers
44
 
11.5
Governing Law
45
 
11.6
Notices
45

 

 
 
 

--------------------------------------------------------------------------------

 

         
11.7
Severability
46
 
11.8
Binding Effect; Assignment
46
 
11.9
Non-Recourse
46
 
11.10
Counterparts
47

 
 
 
 

--------------------------------------------------------------------------------

 


Schedules and Exhibits
 
Exhibit A
Exhibit B
Schedule 1.1(a)(i)
Schedule 1.1(a)(ii)
Schedule 1.1(a)(iii)
Schedule 1.1(b)(i)
Schedule 1.1 (b)(ii)
Schedule 1.1 (c)(i)
Schedule 1.1 (c)(ii)
Schedule 1.1 (c)(iii)
Schedule 1.1 (d)(i)
Schedule 1.1 (d)(ii)
Schedule 1.1(e)(i)
Schedule 1.1(e)(ii)
Schedule 1.1(e)(iii)
Schedule 1.1(e)(iv)
Schedule 1.1(f)
Schedule 1.1(g)
Schedule 1.1(h)
Management Parties
Form of Exchange Letters
LEAF Financial Transferred Assets
Validity of LEAF Financing Contracts
Enforceability and Defaults of LEAF Financing Contracts
Assumed Liabilities
Assumed Obligations
LRF Financing Contacts
Validity of LRF Financing Contracts
Enforceability and Defaults of LRF Financing Contracts
Knowledge of LEAF Financial Persons
Knowledge of RCC and TRS Persons
TRS Interest in LRF
RCC Financing Contracts
Validity of RCC Financing Contracts
Enforceability and Defaults of RCC Financing Contracts
Retained Assets
Retained Liabilities
Series A Preferred Stock Designations
Schedule 2.1(b)(i)
Form of Warrant
Schedule 2.1(b)(ii)
Form of Share Purchase Agreement
Schedule 2.1(c)(i)
Management Non-Competition Agreement
Schedule 2.1(c)(ii)
Management Non-Solicitation Agreement
Schedule 2.1(c)(iii)
Assignment
Schedule 4.3(a)
Conflicts
Schedule 4.3(b)
Consents
Schedule 4.4(f)
Non-U.S. Obligors
Schedule 4.4(k)
Delivery of Property
Schedule 4.4(l)
Title to Property
Schedule 4.5
Financial Statements
Schedule 4.6
Absence of Certain Changes
Schedule 4.7
Non-Timely Tax Returns
Schedule 4.8(i)
Real Property and Real Property Leases
Schedule 4.8(ii)
Lien or Defaults on Real Property Leases
Schedule 4.8(iii)
Missouri Property Lease
Schedule 4.9
Tangible Personal Property
Schedule 4.10
Intellectual Property
Schedule 4.11(a)
Material Contracts
Schedule 4.11(b)
Material Contracts in Default
Schedule 4.13
Litigation
Schedule 4.18
Basis in LEAF Financial Transferred Assets
Schedule 5.5
Basis in Management Party Transferred Assets
Schedule 6.3 (a)
Conflicts
Schedule 6.3 (b)
Consents

 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 6.4 (g)
Non-U.S. Obligors
Schedule 6.4 (l)
Delivery of Property
Schedule 6.4 (m)
Title to Property
Schedule 6.5 (g)
Non-U.S. Obligors
Schedule 6.5 (l)
Delivery of Property
Schedule 6.5 (m)
Title to Property
Schedule 6.10
Basis of TRS in RCC Transferred Assets
Schedule 8.1(i)
Sub-Servicing Agreement
Schedule 8.1(ii)
Transition Services Agreement

 

 
 
 

--------------------------------------------------------------------------------

 


TRANSFER AND CONTRIBUTION AGREEMENT


This TRANSFER AND CONTRIBUTION AGREEMENT (the “Agreement”), dated as of January
4, 2011, by and among LEAF Financial Corporation, a corporation existing under
the laws of Delaware (“LEAF Financial”), Resource TRS, Inc., a corporation
existing under the laws of Delaware (“TRS”) and Resource Capital Corp., a real
estate investment trust existing under the laws of Maryland (“RCC”) (LEAF
Financial, TRS and RCC are collectively sometimes referred to as the
“Contributors” or individually as a “Contributor”), the Management Parties set
forth in Exhibit A hereto (the “Management Parties”) and LEAF Commercial
Capital, Inc., a corporation exiting under the laws of Delaware (the
“Transferee”).
 
W I T N E S S E T H:
 
WHEREAS, LEAF Financial is engaged, either directly or through subsidiaries, in
the business of originating and servicing equipment leases and notes (the
“Leasing Business”), and in the business of equipment finance fund management
and administration (the “Management Business”); and
 
WHEREAS, RCC, through its subsidiary, TRS, owns all of the equity interest of
LEAF Receivables Funding 3, LLC (“LRF”) which owns certain equipment, equipment
leases and notes (the “LRF Portfolio”); and
 
WHEREAS, LEAF Financial desires to transfer and contribute to Transferee, and
Transferee desires to receive from LEAF Financial, the assets of LEAF Financial
relating to the Leasing Business, and TRS desires to transfer and contribute to
Transferee, and Transferee desires to receive from TRS, all of its interest in
LRF; and
 
WHEREAS, as a result of such contributions, LEAF Financial will receive shares
of Transferee’s common stock, no par value (“Common Stock”), and TRS will
receive shares of Transferee’s Series A Preferred Stock, no par value (“Series A
Preferred Stock”), and a warrant to acquire shares of Common Stock (the
“Warrant”); and
 
WHEREAS, Transferee has agreed to assume certain specific liabilities of LEAF
Financial; and
 
WHEREAS, the Management Parties desire to contribute to Transferee shares of
LEAF Financial held by them in exchange for shares of Common Stock; and
 
WHEREAS, LEAF Financial desires that Transferee perform certain of LEAF
Financial’s servicing obligations in connection with the Management Business,
following consummation of the transactions contemplated by this Agreement and
Transferee desires to perform such obligations upon the terms and conditions
hereinafter set forth; and
 
WHEREAS, LEAF Financial has agreed to perform certain services for Transferee
following consummation of the transactions contemplated by this Agreement; and
 
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, certain terms used in this Agreement are defined in Section 1.1;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
1.1           Certain Definitions.
 
(a)           For purposes of this Agreement, the following terms shall have the
meanings specified in this Section 1.1:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Assumed Liabilities” means those liabilities set forth on Schedule 1.1(b)(i),
attached hereto.
 
“Assumed Obligations” means those obligations set forth on Schedule 1.1(b)(ii),
attached hereto, and Material Contracts.
 
 “Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.
 
“Call Option Agreement” means the Call Option Agreement between Transferee and
the Management Parties to be delivered at Closing regarding Transferee’s option
to purchase common sock from the Management Parties under certain circumstances.
 
“Certificate of Designation” means the Certificate of Designation, Preferences
and Rights of the Series A Preferred Stock.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” means the Common Stock, no par value, of the Transferee.
 
 “Contract” means any written contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, or license.
 
 
2

--------------------------------------------------------------------------------

 
 
“Environmental Law” means any applicable Law currently in effect relating to the
protection of the environment or natural resources, including the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and
the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et
seq.), as each has been amended and the regulations promulgated pursuant
thereto.
 
“GAAP” means accounting principles generally accepted in the United States as of
the date hereof.
 
“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Hazardous Material” means any substance, material or waste which is regulated
or defined as a “hazardous waste,” “hazardous substance,” “hazardous material,”
“restricted hazardous waste,” “contaminant,” “pollutant,” “toxic waste” or
“toxic substance” under any provision of Environmental Law including petroleum,
its by-products and asbestos.
 
“Intellectual Property” means all intellectual property rights used by LEAF
Financial in the Leasing Business arising from or in respect of the following:
(i) all patents and applications therefor, including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon, (ii) all trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, Internet domain names and corporate names,
together with the goodwill associated with any of the foregoing, and all
applications, registrations and renewals thereof, (iii) copyrights and
registrations and applications therefor, works of authorship and mask work
rights, (iv) all Software and Technology of LEAF Financial used in the Leasing
Business, (v) telephone numbers, facsimile numbers, processes, business and
product names, trade secrets, models, designs, methodologies, technical
information and know-how relating to the origination and servicing of leases,
and (vi) customer lists and vendor contracts relating to the Leasing Business.
 
“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.
 
“Knowledge” means the actual knowledge of those Persons identified on Schedule
1.1(d)(i) with respect to LEAF Financial and Schedule 1.1(d)(ii) with respect to
RCC and TRS.
 
“Law” means any foreign, federal, state, local law, common law, statute, code,
ordinance, rule or regulation including any stock exchange regulation.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“LEAF Financial Transferred Assets” means all assets of LEAF Financial relating
to the Leasing Business, including Intellectual Property and those assets set
forth on Schedule 1.1(a)(i) attached hereto, but excluding the Retained Assets.
 
“LEAF Financing Contract” means any Contract set forth on Schedule 1.1(a)(i)
(including any schedule or amendment thereto or assignment, assumption, renewal
or novation thereof) and any ancillary agreements relating thereto.
 
“LRF Financing Contract” means any contract set forth on Schedule 1.1 (c)(i)
(including any schedule or amendment thereto or assignment, assumption, renewal
or novation thereof) and any ancillary agreement relating thereto.
 
“Legal Proceeding” means any judicial, administrative or arbitral actions, suits
or proceedings (public or private) by or before a Governmental Body.
 
“Liability” means any debt, liability or obligation (whether direct or indirect,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due
or to become due) and including all costs and expenses relating thereto.
 
“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude or transfer restriction.
 
“Material Adverse Effect” with respect to any Person means a material adverse
effect on (i) the business, assets, properties, results of operations or
financial condition of the Person or (ii) the ability of the Person to
consummate the transactions contemplated by this Agreement, other than an effect
resulting from an Excluded Matter.  “Excluded Matter” means any one or more of
the following: (i) changes in conditions in the U.S. or global economy or
capital or financial markets generally except to the extent that such change has
a materially disproportionate impact on the industry, or the business, assets,
properties, results of operations or financial condition of the Person compared
to other similarly situated companies in industry; (ii) the effect of any change
arising in connection with earthquakes, hurricanes or other natural disasters,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing or underway as of the date hereof;
(iii) the effect of any action taken by Transferee or its Affiliates with
respect to the transactions contemplated hereby or the LEAF Financial
Transferred Assets, in the case of LEAF Financial, or the RCC Transferred
Assets, in the case of RCC; (iv) any matter of which the Transferee is aware on
the date hereof; (v) any effect resulting from the public announcement of this
Agreement, compliance with the terms of this Agreement or the consummation of
the transactions contemplated by this Agreement; and (vi) changes in general
legal, tax, regulatory, political or business conditions that, in each case,
generally affect the geographic regions in which the Person does business or the
equipment leasing or equipment financing industries.
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of LEAF Financial or LRF, as applicable, substantially in
accordance with past practice.
 
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.
 
“Permitted Exceptions”  means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances with respect to real property or
interests therein disclosed in policies of title insurance delivered to
Transferee; (ii) statutory liens for current Taxes, assessments or other
governmental charges not yet delinquent or the amount or validity of which is
being contested in good faith by appropriate proceedings; (iii) mechanics’,
carriers’, workers’, repairers’ and similar Liens arising or incurred in the
Ordinary Course of Business; (iv) zoning, entitlement and other land use and
environmental regulations by any Governmental Body; (v) title of a lessor under
a capital or operating lease; and (vi) such other imperfections in title,
charges, easements, restrictions and encumbrances which would not, individually
or in the aggregate, result in a Material Adverse Effect.
 
“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
 
“Portfolio Property” means any asset with respect to which a Contributor is the
lessor, seller or secured party, as the case may be, pursuant to the terms of a
LEAF Financing Contract, LRF Financing Contract or RCC Financing Contract
(whether initially or as an assignee).
 
“RCC Financing Contract” means any Contract set forth on Schedule 1.1(e)(ii)
(including any schedule or amendment thereto or assignment, assumption, renewal
or novation thereof) and any ancillary agreement relating thereto.
 
“RCC Transferred Assets” means the entire interest of TRS in LRF, as set forth
on Schedule 1.1(e)(i) attached hereto, and the RCC Financing Contracts set forth
an Schedule 1.1(e)(ii) attached hereto, together with its entire interest in the
Portfolio Properties or other assets relating to the RCC Financing Contracts.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, migration
or leaching into the environment.
 
“Remedial Action” means all actions required under Environmental Laws to (i)
clean up, remove, treat or address any Hazardous Material in the environment at
levels exceeding those allowed by applicable Environmental Laws, including
pre-remedial studies and investigations or post-remedial monitoring and care.
 
“Residual” means, with respect to any item of Portfolio Property, its estimated
value upon expiration of the LEAF Financing Contract or LRF Financing Contract
to which it is subject, as determined by LEAF Financial or TRS, respectively,
and established on its books and records at the inception of such Financing
Contract.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Retained Assets” means those assets of LEAF Financial relating to the
Management Business, as set forth on Schedule 1.1(f) attached hereto, which are
not part of the sale and purchase contemplated hereunder, and are excluded from
the LEAF Financial Transferred Assets and shall remain the property of LEAF
Financial after the Closing.
 
“Retained Liabilities” means any other Liabilities or Indebtedness of LEAF
Financial whatsoever not included in the Assumed Liabilities, including those
set forth in Schedule 1.1(g) attached hereto.
 
“Series A Preferred Stock” means the Series A Preferred Stock, no par value, of
Transferee which shall have those rights, designations and preferences set forth
in Schedule 1.1(h) attached hereto.
 
“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, and (ii) databases and compilations, including any
and all data and collections of data, whether machine readable or otherwise.
 
“Subsidiary” means, in respect of any Person, any Person in which such first
Person, directly or indirectly, beneficially owns more than 50% of either the
equity interest in, or the voting control of, such Person, whether or not
existing on the date hereof.
 
“Tax” or “Taxes” means (i) all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, and (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Taxing Authority in connection with any item
described in clause (i).
 
“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.
 
“Tax Return” means any return, report or statement required to be filed with
respect to any Tax (including any attachments thereto, and any amendment
thereof), including any information return, claim for refund, amended return or
declaration of estimated Tax, and including, where permitted or required,
combined, consolidated or unitary returns for any group of entities that
includes any Contributor or any of its Affiliates.
 
“Technology” means, collectively, all information, designs, formulae,
algorithms, procedures, methods, techniques, ideas, know-how, research and
development, technical data, programs,
 
 
6

--------------------------------------------------------------------------------

 
 
subroutines, tools, materials, specifications, processes, inventions (whether
patentable or unpatentable and whether or not reduced to practice), apparatus,
creations, improvements, works of authorship and other similar materials, and
all recordings, graphs, drawings, reports, analyses, and other writings, and
other tangible embodiments of the foregoing, in any form whether or not
specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used by LEAF
Financial in the Leasing Business.
 
“Threat of Release” means a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the environment that may result
from such Release.
 
“Transaction Documents” means this Agreement, the Share Purchase Agreement the
Sub-Servicing Agreement, the Transaction Services Agreement, the Warrants, the
Call Option Agreement, the Management Non-Competition Agreement, the Management
Non-Solicitation Agreement, the Exchange Letters, the Missouri Property Lease
and the Certificate of Designation.
 
1.2           Terms Defined Elsewhere in this Agreement.
 
For purposes of this Agreement, the following terms have meanings set forth in
the sections indicated:
 
Term
Section
 
Agreement
Recitals
Assignment
2.1(c)
Closing
3.1
Closing Date
3.1
Common Stock
Recitals
Confidential Information
8.6(c)
Contributor
Recitals
Contributor Indemnified Parties
10.3(a)
Exchange Letters
2.1(c)
Excluded Matter
1.1 (in definition of Material Adverse Effect)
Indemnification Claim
10.4(b)
LEAF Financial
Recitals
LEAF Financial Documents
Recitals
LEAF Financial Statements
4.5
LEAF Property
4.8
LEAF Transferred Subsidiary
4.1
Leasing Business
Recitals
Loss
10.2(a)
LRF Financing Contracts
6.4 (a)
LRF Portfolio
Recitals
Management Business
Recitals

 
 
 
7

--------------------------------------------------------------------------------

 

 
Term
Section
 
Management Non-Competition Agreement
2.1(c)
Management Non-Solicitation Agreement
2.1(c)
Management Parties
Recitals; Exhibit A
Material Contracts
4.11(a)
Missouri Property
4.8
Missouri Property Lease
4.8
Non-Compete Period
8.6(a)
Owned Property
4.8
Personal Property Leases
4.9
RCC
Recitals
RCC Documents
6.2
Real Property Lease
4.8
Restricted Business
8.6
Series A Preferred Stock
Recitals
Share Purchase Agreement
2.1(b)
Sub-Servicing Agreement
8.1
Survival Period
10.1
Termination Date
3.2(a)
Transferee
Recitals
Transferee Documents
7.2
Transferee Indemnified Parties
10.2(a)
Transition Services Agreement
8.1
TRS
Recitals
Warrant
2.1(b)

 
1.3           Other Definitional and Interpretive Matters.
 
(a)           Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:
 
Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.
 
Dollars.  Any reference in this Agreement to “$” shall mean U.S. dollars.
 
Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.
 
Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
 
Including.  The word “including” or any variation thereof means (unless the
context of its usage otherwise requires) “including, without limitation” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.
 
Reflected On or Set Forth In.  An item arising with respect to a specific
representation or warranty shall be deemed to be “reflected on” or “set forth
in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (a) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that related to the subject matter of such representation, (b) such
item is otherwise specifically set forth on the balance sheet or financial
statements or (c) such item is reflected on the balance sheet or financial
statements and is specifically set forth in the notes thereto.
 
Schedules.  The Schedules and any exhibits to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this
Agreement.  All Schedules and any exhibits annexed hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein.  Any matter or item disclosed on one Schedule shall be deemed to
have been disclosed on each other Schedule.  Disclosure of any item on any
Schedule shall not constitute an admission or indication that such item or
matter is material or would have a Material Adverse Effect.  No disclosure on a
Schedule relating to a possible breach or violation of any Contract, Law or
Order shall be construed as an admission or indication that breach or violation
exists or has actually occurred.  Any capitalized terms used in any Schedule or
exhibit but not otherwise defined therein shall be defined as set forth in this
Agreement.
 
(b)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
 
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
TRANSFER AND CONTRIBUTION OF ASSETS
 
2.1           Transfer and Contribution of Assets.
 
(a)           Upon the terms and subject to the conditions contained herein, on
the Closing Date, LEAF Financial shall transfer and contribute the LEAF
Financial Transferred Assets to the Transferee in exchange for 3,700 shares of
Common Stock.
 
(b)           Upon the terms and subject to the conditions contained herein, on
the Closing Date, TRS shall (i) transfer to Transferee, and Transferee agrees to
acquire from TRS, the RCC Transferred Assets and (ii) contribute $5,221,283 in
cash to Transferee, in exchange for 2,626.783 shares of Series A Preferred Stock
and a warrant, in the form annexed hereto as Schedule 2.1(b)(i), to acquire
4,800 shares of Common Stock for an exercise price of $.01 per share (the
“Warrant”).  TRS shall also deliver to Transferee a Share Purchase Agreement in
the form annexed hereto as Schedule 2.1(b)(ii) to permit Transferee, on the
terms and subject to the conditions therein set forth, to put up to 1,000 shares
of Series A Preferred Stock to TRS at a purchase price of $10,000 per share for
up to six months following the Closing (the “Share Purchase Agreement”).
 
(c)           Upon the terms and subject to the conditions contained herein, on
the Closing Date the Management Parties shall each contribute to Transferee all
of the shares of LEAF Financial common stock held by them in exchange for Common
Stock,  as set forth in their respective exchange letters (the “Exchange
Letters”), a form of which is annexed hereto as Exhibit B, and shall deliver
either (i) for Miles Herman and David English, a Management Non-Competition
Agreement in the form annexed hereto as Schedule 2.1(c)(i) (the “Management
Non-Competition Agreement”); (ii) for the other Management Parties, a Management
Non-Solicitation Agreement in the form annexed hereto as Schedule 2.1(c)(ii)
(the “Management Non-Solicitation Agreement”) or (iii) for Crit DeMent, the
Assignment of Employment Agreement in the form annexed hereto as Schedule
2.1(c)(iii) (the “Assignment”).
 
2.2           Certain Provisions Relating to RCC Transferred Assets
 
(a)           The sale of the RCC Transferred Assets is intended to be a true
and absolute sale (free and clear of any Liens) of all of the right, title and
interest of TRS in, to and under the RCC Transferred Assets for all purposes and
without recourse.
 
(b)           It is the intent of TRS and the Transferee that, after the
transfer of the RCC Transferred Assets by TRS to Transferee pursuant to this
Agreement, the RCC Transferred Assets shall not be part of the estate of TRS in
the event of the filing of a bankruptcy petition by or against TRS under any
bankruptcy or similar law.
 
(c)           After consummation of the transactions contemplated by this
Agreement, TRS shall not agree to modify, amend, waive, release, supplement or
otherwise change any of the terms or conditions of any RCC Transferred Asset.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           After consummation of the transactions contemplated by this
Agreement, if TRS receives any dividends or other amounts in respect of the RCC
Transferred Assets, it shall hold such amounts in trust for Transferee and
immediately remit such amounts to the Transferee in accordance with the
Transferee’s instructions, in the exact form received.
 
(e)           TRS shall have no right or obligation under this Agreement, by
implication or otherwise, to repurchase from the Transferee any RCC Transferred
Assets, or to rescind or otherwise retroactively effect any transfer of any RCC
Transferred Assets, after the date of the transfer thereof.
 
(f)           After consummation of the transactions contemplated by this
Agreement, TRS shall not take any action inconsistent with the Transferee’s
ownership of the RCC Transferred Assets and shall not claim any ownership
interest in the RCC Transferred Assets.
 
(g)           After consummation of the transactions contemplated by this
Agreement, Transferee shall file a UCC-1 financing statement, as contemplated by
Article 9 of the Uniform Commercial Code, in order to perfect its acquisition of
the RCC Transferred Assets.
 
2.3           Assumed Liabilities. Upon the terms and subject to the conditions
contained herein, on the Closing Date, Transferee shall assume responsibility
for and pay, perform, discharge or otherwise satisfy all of the Assumed
Liabilities as each Assumed Liability becomes due.
 
2.4           Assumed Obligations.  Upon the terms and subject to the conditions
contained herein, on the Closing Date, Transferee shall assume responsibility
for and pay, perform, discharge or otherwise satisfy all of the Assumed
Obligations as each Assumed Obligation becomes due.
 
2.5           Retained Assets.  LEAF Financial shall retain, and Transferee is
not acquiring, the Retained Assets.
 
2.6           Retained Liabilities.  Except as otherwise provided in this
Agreement, Transferee will not assume or be responsible for any Retained
Liabilities, and LEAF Financial shall remain liable and responsible for the
Retained Liabilities.
 
2.7           Section 351 of the Code.  The parties hereto acknowledge and agree
that the contributions effected pursuant to this Article II qualify as transfers
to a controlled corporation within the meaning of Section 351 of the Code.
 
ARTICLE III

 
CLOSING AND TERMINATION
 
3.1           Closing Date.  The closing of the transactions set forth in this
Agreement (the “Closing”) shall take place at the offices of  Ledgewood, 1900
Market Street, Philadelphia, Pennsylvania 19103, at 10:00 a.m. (Philadelphia
Time) on a date to be specified by the parties (the “Closing Date”), which date
shall be no later than the third Business Day after the satisfaction or waiver
of the conditions set forth in Article IX (other than conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions at such time). Notwithstanding the foregoing, the
parties shall use reasonable best efforts to effectuate the Closing on or before
January 15, 2011.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
3.2        Termination of Agreement.  This Agreement may be terminated prior to
the Closing as follows:
 
(a)           At the election of any of LEAF Financial, TRS or Transferee, on or
after February 28, 2011 (the “Termination Date”), if the Closing shall not have
occurred by the close of business on such date, provided that the terminating
party is not in breach in any material respect of any of its obligations
hereunder;
 
(b)           by mutual written consent of Contributors, Management Parties and
Transferee;
 
(c)           by any of LEAF Financial, TRS, Management Parties or Transferee if
there shall be in effect a final nonappealable Order of a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby; it being agreed that,
subject to Section 3.2(a) hereof, the parties hereto shall promptly appeal any
adverse determination which is not nonappealable (and pursue such appeal with
reasonable diligence); provided, however, that the right to terminate this
Agreement under this Section 3.2(c) shall not be available to a party if such
Order was primarily due to the failure of such party to perform any of its
obligations under this Agreement;
 
(d)           by any party if there has been an event, change, occurrence or
circumstance individually or in the aggregate with any other events, changes,
occurrences or circumstances that have had a Material Adverse Effect on
Contributors or Transferee; or
 
(e)           by any of Contributors or Transferee, if any of the consents set
forth in Schedule 4.3(b) or Schedule 6.3(b) have not been obtained.
 
3.3        Procedure Upon Termination.  In the event of termination and
abandonment by Transferee, the Management Parties or Contributors, or any of
them, pursuant to Section 3.2 hereof, written notice thereof shall forthwith be
given to the other parties, and this Agreement shall terminate, and the
transactions contemplated by this Agreement shall be abandoned, without further
action by any party.
 
3.4        Effect of Termination.  (1)  In the event that this Agreement is
validly terminated in accordance with Section 3.2 and 3.3, then each of the
parties shall be relieved of its duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to any party; provided, that no such termination shall relieve
any party hereto from liability for any willful breach of this Agreement and,
provided, further, that the obligations of the parties set forth in Articles X
and XI hereof shall survive any such termination and shall be enforceable
hereunder.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(b)           Nothing in this Section 3.4 shall relieve any party of any
liability for a breach of any of its covenants or agreements or willful breach
of its representations and warranties contained in this Agreement prior to the
date of termination.  The damages recoverable by the non-breaching party shall
include all attorneys’ fees reasonably incurred by such party in connection with
the transactions contemplated hereby.
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF LEAF FINANCIAL
 
LEAF Financial hereby represents and warrants to Transferee that:
 
4.1        Organization and Good Standing.  Each of LEAF Financial and its
Subsidiaries whose interests are included in the LEAF Transferred Assets (“LEAF
Transferred Subsidiaries”) is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation or organization, and has all requisite corporate or
limited liability company power and authority to own, lease and operate its
properties and to carry on its business as now conducted.  Each of LEAF
Financial and the LEAF Transferred Subsidiaries is duly qualified or authorized
to do business and is in good standing under the laws of each jurisdiction in
which it owns or leases real property and each other jurisdiction in which the
conduct of its business or the ownership of its properties requires such
qualification or authorization, except where the failure to be so qualified,
authorized or in good standing would not have a Material Adverse Effect.
 
4.2        Authorization of Agreement.  LEAF Financial has all requisite power
and authority to execute and deliver the Transaction Documents to which it is a
party and each other agreement, document, instrument or certificate contemplated
by the Transaction Documents to which it is or will be a party or signatory (the
“LEAF Financial Documents”), and to consummate the transactions contemplated
thereby.  The execution and delivery by LEAF Financial of the LEAF Financial
Documents and the consummation of the transactions contemplated thereby have
been duly authorized by all requisite corporate action on the part of LEAF
Financial.  This Agreement has been, and each of the other LEAF Financial
Documents to be executed by it will be at or prior to the Closing, duly and
validly executed and delivered by LEAF Financial and (assuming the due
authorization, execution and delivery by the other parties to the respective
LEAF Financial Documents, as applicable) this Agreement constitutes and each of
the other LEAF Financial Documents when so executed and delivered will
constitute the legal, valid and binding obligations of LEAF Financial,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
4.3        Conflicts; Consents of Third Parties.
 
(a)           Except as set forth on Schedule 4.3(a), none of the execution and
delivery by LEAF Financial of the LEAF Financial Documents, the consummation of
the transactions contemplated hereby or thereby, or compliance by LEAF Financial
with any of the provisions hereof or thereof applicable to it will conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination or cancellation
under, any provision of (i) the certificate of incorporation and by-laws or
other organizational documents of LEAF Financial or any of its Subsidiaries, or
(ii) any Contract or Permit to which LEAF Financial or any of its
Subsidiaries is a party or by which any of their properties or assets are bound;
(iii) any Order of any Governmental Body applicable to it or its Subsidiaries or
by which any of its or their properties or assets are bound; or (iv) any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv) such
conflicts, violations, defaults, terminations or cancellations, that would not
have a Material Adverse Effect.
 
(b)           Except as set forth on Schedule 4.3(b), no consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with,
or notification to, any Person or Governmental Body is required on the part of
LEAF Financial or any of its Subsidiaries in connection with the execution and
delivery of this Agreement or the LEAF Financial Documents or the compliance by
LEAF Financial with any of the provisions hereof or thereof, or the consummation
of the transactions contemplated hereby or thereby, except for such other
consents, waivers, approvals, Orders, Permits or authorizations the failure of
which to obtain would not have a Material Adverse Effect.
 
4.4           LEAF Financing Contracts.
 
(a)           Schedule 1.1(a)(i), which may be in the form of a compact disk or
other electronic medium, sets forth all of the LEAF Financing Contracts as of
December 31, 2010.
 
(b)           Except as set forth on Schedule 1.1(a)(ii), to the Knowledge of
LEAF Financial, each LEAF Financing Contract transferred by it or held by a LEAF
Transferred Subsidiary, (i) is valid, binding and enforceable by it against the
lessee, obligor or borrower thereunder in accordance with its written terms,
except as may be limited by any bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Law affecting creditors’ rights and
remedies generally and, by general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing, and (ii) constitutes and
arose out of a bona fide business transaction entered into in the ordinary and
usual course of business of LEAF Financial or the respective LEAF Transferred
Subsidiary consistent with its past practices.
 
(c)           Except as set forth in Schedule 1.1(a)(iii), (i) each LEAF
Financing Contract is, or will be at the Closing Date, in full force and effect,
free and clear of Liens other than Permitted Exceptions, and not subject to any
defense, offset, claim, right of rescission or counterclaim by the obligor under
such LEAF Financing Contract, or any Person claiming under any such right
(subject to
 
 
 
14

--------------------------------------------------------------------------------

 
 
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
transfer and other Laws relating to or affecting creditors’ rights generally, to
general equitable principles and to the Servicemembers Civil Relief Act); (ii)
neither LEAF Financial nor any LEAF Transferred Subsidiary is in material breach
of or default under any LEAF Financing Contract, no other party is in payment
breach thereof of more than ninety (90) days or in material default thereunder
and, to the Knowledge of LEAF Financial, no other event has occurred which, with
notice and/or lapse of time, would constitute a default by any party thereunder;
(iii) LEAF Financial and each LEAF Transferred Subsidiary is the owner and
holder of all right, title and interest in each respective LEAF Financing
Contract held by it; (iv) no obligor under any such LEAF Financing Contract (A)
has acquired any Portfolio Property, any interest in any Portfolio Property or
the use of any Portfolio Property pursuant to such LEAF Financing Contract for
personal, family or household use or (B) is a director, executive officer or
five percent or greater shareholder of LEAF Financial or any LEAF Transferred
Subsidiary, or to the Knowledge of LEAF Financial, is a Person, corporation or
enterprise controlling, controlled by or under common control with any of the
foregoing; (v) LEAF Financial or the LEAF Transferred Subsidiaries have in their
possession a fully executed original or a true and correct copy of any lease or
note (and an executed original or a true and correct copy of all other
documents) comprising each LEAF Financing Contract and all other documents
required by LEAF Financial’s credit or investment approval process with respect
to each LEAF Financing Contract; (vi) LEAF Financial or the LEAF Transferred
Subsidiaries have in their possession documentation sufficient to establish the
original cost or value of all Portfolio Property for purposes of determining
personal property Tax Liability; (vii) all payments pursuant to each LEAF
Financing Contract are made for the benefit of LEAF Financial or the LEAF
Transferred Subsidiary holding such LEAF Financing Contract; (viii) LEAF
Financial or the LEAF Transferred Subsidiaries have approved credit applications
and otherwise entered into commitments with respect to LEAF Financing Contracts
in a manner consistent in all material respects with LEAF Financial’s credit
policies, collateral eligibility standards and credit quality classifications in
effect at the time and otherwise complied in all material respects with
standards of evaluating, originating, underwriting and funding new businesses
which are in all material respects consistent with its past practices; and (ix)
neither LEAF nor any LEAF Transferred Subsidiary is, nor is it committed to
become, a party to any contract with respect to the Residual as to any Portfolio
Property.
 
(d)           Each LEAF Financing Contract and each LRF Financing Contract has
been administered and serviced, and the relevant files are being maintained, in
accordance in all material respects with the relevant financing or lease
documents and LEAF Financial’s underwriting standards and was originated,
solicited or acquired, as the case may be, in all material respects in
accordance with LEAF Financial’s policies, practices and procedures regarding
such matters as in effect at the time of such origination, solicitation or
acquisition.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           Neither LEAF Financial nor any Subsidiary of LEAF has received any
written notice from any other Person indicating that LEAF Financial or a LEAF
Transferred Subsidiary is presently in material default under or in material
breach of any Financing Contract, except for notices of breach or default with
respect to LEAF Financing Contracts which, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect on the Leasing
Business.
 
(f)           Except as set forth in Schedule 4.4(f), to the Knowledge of LEAF
Financial, each obligor under a LEAF Financing Contract is located in the United
States or its territories.  All amendments, modifications, waivers, extensions,
cancellations and releases in respect of any LEAF Financing Contract are in
writing and are maintained in hard copy or are stored electronically in the
documentation for such LEAF Financing Contract.
 
(g)           The LEAF Financing Contract files maintained by LEAF Financial and
the LEAF Transferred Subsidiaries are in good order and contain all originals or
copies of all material documents relating to the origination and enforcement of
the LEAF Financing Contracts.
 
(h)           Each LEAF Financing Contract is evidenced by a written agreement,
and there are no material understandings, agreements, undertakings or
arrangements between any of LEAF Financial or any LEAF Transferred Subsidiary
and the obligors under any LEAF Financing Contract which are not set forth
therein or in a written agreement included in the LEAF Finance Contract files
relating to such LEAF Financing Contract.
 
(i)           To the Knowledge of LEAF Financial, neither LEAF Financial nor any
LEAF Transferred Subsidiary has acted, or failed to act, in a manner which would
materially alter or reduce any of its rights or benefits under any
manufacturers’ or vendors’ warranties or guarantees relating to property covered
by any LEAF Financing Contract.
 
(j)           To the Knowledge of LEAF Financial, each LEAF Financing Contract
(and any related guarantees) is and will be on the Closing Date a valid, binding
and enforceable, non-cancelable obligation of the obligor thereunder (and
guarantors thereof) in accordance with its terms, except as the same may be
affected by bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally.  Each of such obligors and
guarantors is a bona fide party thereto and, to the Knowledge of LEAF Financial,
has the requisite legal capacity to enter into the respective agreements to
which it is a party.
 
(k)           Except as set forth in Schedule 4.4(k) or as permitted by each
applicable LEAF Financing Contract, the property that is the subject of each
LEAF Financing Contract has been delivered to the obligor thereunder, and
accepted by such obligor.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(l)           Except as set forth in Schedule 4.4(l), or as permitted under LEAF
Financial’s policies and procedures as described in Schedule 4.4(l), LEAF
Financial and the LEAF Transferred Subsidiaries have absolute, complete and
indefeasible title to the property subject to each LEAF Financing Contract (or a
duly perfected first-lien security interest in the property subject to such LEAF
Financing Contract) and all sums due thereunder; the supplier or vendor of said
property has received payment in full for said property except for these amounts
specifically identified as, and included in, Assumed Liabilities.
 
4.5        Financial Statements.  LEAF Financial has made available to
Transferee copies of the consolidated balance sheets of LEAF Financial as at
September 30, 2010 (unaudited), 2009 (audited) and 2008 (audited) and the
related consolidated statements of income and of cash flows of LEAF Financial
for the years then ended and will make available any consolidated balance sheet
of LEAF Financial prepared for any subsequent quarterly period within 45 days
following the end of such period and the related consolidated statements of
income and cash flows of LEAF Financial for the three month period then ended
(such statements, including the related notes and schedules thereto, are
referred to herein as the “LEAF Financial Statements”).  Except as set forth in
the notes thereto and as disclosed in Schedule 4.5, the LEAF Financial
Statements have been prepared in accordance with GAAP consistently applied and
present fairly in all material respects the consolidated financial position,
results of operations and cash flows of LEAF Financial as at the dates and for
the periods indicated therein.
 
4.6           Absence of Certain Developments.  Except as contemplated by this
Agreement or as set forth on Schedule 4.6, since September 30, 2010, (i) LEAF
Financial has conducted the Leasing Business only in the Ordinary Course of
Business and (ii) there has not been any event, change, occurrence or
circumstance that has had a Material Adverse Effect on the Leasing Business or
the LEAF Transferred Assets.
 
4.7           Taxes.  Except as set forth on Schedule 4.7, LEAF Financial and
each LEAF Transferred Subsidiary has timely filed all material Federal, state
and foreign Tax Returns and reports required to be filed by it, and all Taxes
required to be paid by it have either been paid or are reflected as a reserve on
the LEAF Financial Statements, and all such returns and reports are correct and
complete in all material respects, or requests for extensions to file such
returns or reports have been timely filed, granted and have not expired, except
to the extent that such failures to file, to pay or to have extensions granted
that remain in effect individually or in the aggregate have not had and would
not reasonably be expected to have a Material Adverse Effect, and the LEAF
Financial Statements reflect an adequate reserve for all Taxes payable by LEAF
Financial and each LEAF Transferred Subsidiary for all taxable periods and
portions thereof through the date of such financial statements.  All material
Taxes required to be withheld by LEAF Financial and the LEAF Transferred
Subsidiaries have been withheld and have been duly and timely paid to the proper
Taxing Authority, except for such failure as would not have a Material Adverse
Effect on the Leasing Business or the LEAF Transferred Assets.  No deficiencies
for any Taxes have been proposed, asserted or assessed against LEAF Financial or
any LEAF Transferred Subsidiary that are still pending. No income Tax Return of
LEAF Financial or any LEAF Transferred Subsidiary is under current examination
by the IRS or by any state or foreign tax
 
 
17

--------------------------------------------------------------------------------

 
 
authority.  All assessments for Taxes due with respect to any concluded
litigation have been fully paid or have been adequately reserved on the LEAF
Financial Statements in accordance with GAAP.  This Section 4.7 represents the
sole and exclusive representation and warranty of LEAF Financial regarding tax
matters.
 
4.8           Real Property.  Schedule 4.8(i) sets forth a complete list of (i)
all material real property and interests in real property (excluding that
certain property located in Moberly, Missouri (the “Missouri Property”)) owned
in fee by LEAF Financial and the Transferred Subsidiaries and used in the
Leasing Business (individually, an “Owned Property” and collectively, the “Owned
Properties”), and (ii) all leases of real property by LEAF Financial or the LEAF
Transferred Subsidiaries which are used in the Leasing Business (individually, a
“Real Property Lease” and collectively, the “Real Property Leases” and, together
with the Owned Properties, being referred to herein individually as a “LEAF
Property” and collectively as the “LEAF Properties”) as lessee or lessor.  To
the Knowledge of LEAF Financial, LEAF Financial and the LEAF Transferred
Subsidiaries have fee title to all Owned Property, free and clear of all Liens
of any nature whatsoever except (A) Liens set forth on Schedule 4.8 (ii) and (B)
Permitted Exceptions.  Except as set forth in Schedule 4.8(ii), neither LEAF
Financial nor any LEAF Transferred Subsidiary has received any written notice of
any default or event that with notice or lapse of time, or both, would
constitute a default by LEAF Financial or any LEAF Transferred Subsidiary under
any of the Real Property Leases.  LEAF Financial represents and warrants with
respect to the Missouri Property that (i) it has fee simple title in and to the
Missouri Property, (ii) it has the right to lease the Missouri Property to
Transferee pursuant to the lease in the form annexed hereto as Schedule 4.8(iii)
(the “Missouri Property Lease”) for the entire term of the Missouri Property
Lease, without obtaining the consent of any other Person, (iii) to LEAF
Financial’s Knowledge, there are no zoning ordinances or building and use
restrictions affecting the Missouri Property that would interfere with the use
of the Missouri Property by Transferee for the conduct of the Leasing Business,
and (iv) there are no underlying or superior leases with respect to the Missouri
Property.
 
4.9           Tangible Personal Property.  Schedule 4.9 sets forth all leases of
personal property by LEAF Financial or any LEAF Transferred Subsidiary which are
used in the Leasing Business (“Personal Property Leases”).  Except as set forth
in Schedule 4.9, neither LEAF Financial nor any LEAF Transferred Subsidiary has
received any written notice of any default or any event that with notice or
lapse of time, or both, would constitute a default, by LEAF Financial or any
LEAF Transferred Subsidiary under any of the Personal Property Leases.
 
4.10           Intellectual Property.  LEAF Financial or a LEAF Transferred
Subsidiary owns or has valid licenses to use the Intellectual Property.  To the
Knowledge of LEAF Financial, (i) the Intellectual Property is not the subject of
any challenge received by LEAF Financial or any LEAF Transferred Subsidiary in
writing and (ii) neither LEAF Financial nor any LEAF Transferred Subsidiary has
received any written notice of any default or any event that with notice or
lapse of time, or both, would constitute a default under any material
Intellectual Property license.
 
 
 
18

--------------------------------------------------------------------------------

 
 
4.11           Material Contracts.
 
(a)           Schedule 4.11(a) sets forth all of the material Contracts to which
LEAF Financial or any LEAF Transferred Subsidiary is a party or by which it is
bound (collectively, the “Material Contracts”).  The Material Contracts include
the real property leases, office equipment leases, and supplier contracts of
LEAF Financial and the LEAF Transferred Subsidiaries, but exclude the LEAF
Financing Contracts.
 
(b)           Except as set forth on Schedule 4.11(b), to the Knowledge of LEAF
Financial, neither LEAF Financial nor any LEAF Transferred Subsidiary has
received any written notice of any default or event that with notice or lapse of
time, or both, would constitute a default by LEAF Financial or any LEAF
Transferred Subsidiary under any Material Contract, except for defaults that
would not have a Material Adverse Effect.
 
4.12           Labor.
 
(a)           Neither LEAF Financial nor any LEAF Transferred Subsidiary is a
party to any labor or collective bargaining agreement.
 
(b)           There are no (i) strikes, work stoppages, work slowdowns or
lockouts pending or, to the Knowledge of LEAF Financial, threatened against or
involving LEAF Financial or any LEAF Transferred Subsidiary, or (ii) unfair
labor practice charges, grievances or complaints pending or, to the Knowledge of
LEAF Financial, threatened by or on behalf of any employee or group of employees
of LEAF Financial or any LEAF Transferred Subsidiary, except in each case as
would not have a Material Adverse Effect.
 
4.13           Litigation.  Schedule 4.13 sets forth all Legal Proceedings
pending or, to the Knowledge of LEAF Financial, threatened against LEAF
Financial or any LEAF Transferred Subsidiary before any Governmental Body except
for those Legal Proceedings occurring in the Ordinary Course of Business which,
individually or in the aggregate, if decided adversely to the interest of LEAF
Financial or such LEAF Transferred Subsidiary, do not and cannot reasonably be
expected to have, a Material Adverse Effect on the Leasing Business.  Neither
LEAF Financial nor any LEAF Transferred Subsidiary is subject to any Order of
any Governmental Body except to the extent the same would not reasonably be
expected to have a Material Adverse Effect on the Leasing Business.
 
4.14           Compliance with Laws; Permits.
 
(a)        LEAF Financial and each LEAF Transferred Subsidiary is in compliance
with all Laws of any Governmental Body applicable to it or its operations,
except where the failure to be in compliance would not have a Material Adverse
Effect.  Neither LEAF Financial nor any LEAF Transferred Subsidiary has received
any written notice of or been charged with the violation of any Laws, except
where such violation would not have a Material Adverse Effect.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           LEAF Financial and each LEAF Transferred Subsidiary have all
Permits which are required for the operation of the Leasing Business as
presently conducted, other than those the failure of which to possess would not
have a Material Adverse Effect.  Neither LEAF Financial nor any LEAF Transferred
Subsidiary is in default or violation (and no event has occurred which, with
notice or the lapse of time or both, would constitute a default or violation) of
any term, condition or provision of any Permit to which it is a party, except
where such default or violation would not have a Material Adverse Effect.
 
4.15           Environmental Matters.  The representations and warranties
contained in this Section 4.15 are the sole and exclusive representations and
warranties of LEAF Financial pertaining or relating to any environmental, health
or safety matters, including any arising under any Environmental Laws.  Except
in each case as would not have a Material Adverse Effect:
 
(a)           the operations of LEAF Financial and the LEAF Transferred
Subsidiaries are in compliance with Environmental Laws. Such compliance includes
obtaining, maintaining and complying with any Permits required under all
applicable Environmental Laws necessary to operate the Leasing Business;
 
(b)           Neither LEAF Financial nor any LEAF Transferred Subsidiary is
subject to any pending, or to the Knowledge of LEAF Financial, threatened claim
alleging that it may be in violation of any Environmental Law or Environmental
Permit or may have any liability under any Environmental Law;
 
(c)           to the Knowledge of LEAF Financial, there are no pending or
threatened investigations of the Leasing Business, nor with respect to the LEAF
Financial Transferred Assets, are there any pending or threatened investigations
related thereto;
 
(d)           there are no Hazardous Materials present on or in the environment
at any LEAF Property at concentrations exceeding those allowed by applicable
Environmental Laws including any Hazardous Materials contained in barrels,
aboveground or underground storage tanks, landfills, land deposits, dumps,
equipment (whether movable or fixed) or other containers, either temporary or
permanent, and deposited or located in land, water, sumps, or any other part of
the LEAF Property.  Neither LEAF Financial nor any LEAF Transferred Subsidiary
has permitted or conducted, or is aware of, any Remedial Action conducted with
respect to any LEAF Property or any other property or assets (whether real,
personal or mixed) in which any of them has or had an interest in a manner that
would reasonably be expected to result Liability to any of their under
Environmental Laws; and
 
(e)           There has been no Release or, to the Knowledge of LEAF Financial,
Threat of Release, of any Hazardous Materials at or from any LEAF Property or at
any other location where any Hazardous Materials were generated, manufactured,
refined, transferred, produced, imported, used, or processed from or by any LEAF
Property, or from any other property or asset (whether real, personal or mixed)
in which the LEAF Financial or any Transferred Subsidiary has or had an interest
in a manner that would reasonably be expected to result in Liability under
Environmental Laws.
 
 
 
20

--------------------------------------------------------------------------------

 
 
4.16           Leasing Business.  The LEAF Financial Transferred Assets and the
Missouri Property Lease to be entered into at Closing include all of the assets
necessary for Transferee to operate the Leasing Business as the same has
heretofore been operated by LEAF Financial and the LEAF Transferred
Subsidiaries, excluding (i) the Retained Assets or (ii) the Retained
Liabilities.
 
4.17           Financial Advisors.  No Person has acted, directly or indirectly,
as a broker, finder or financial advisor for the LEAF Financial in connection
with the transactions contemplated by this Agreement and no Person is entitled
to any fee or commission or like payment from Transferee in respect thereof.
 
4.18           Basis in LEAF Financial Transferred Assets.  The basis of LEAF
Financial in the LEAF Financial Transferred Assets (including the LEAF
Transferred Subsidiaries) for tax purposes is as set forth in Schedule 4.18.
 
4.19           No Other Representations or Warranties; Schedules.  Except for
the representations and warranties contained in this Article IV (as modified by
the Schedules to this Agreement as supplemented or amended), neither LEAF
Financial nor any other Person makes any express or implied representation or
warranty with respect to LEAF Financial and the LEAF Transferred Subsidiaries,
or the transactions contemplated by this Agreement, and LEAF Financial disclaims
any and all other representations or warranties, whether made by LEAF Financial,
or any of its Affiliates, officers, directors, employees, agents or
representatives.  Except for the representations and warranties contained in
this Article VI (as modified by the Schedules to this Agreement, as supplemented
or amended), LEAF Financial hereby disclaims all liability and responsibility
for any representation, warranty, projection, forecast, statement, or
information made, communicated, or furnished (orally or in writing) to any party
hereto or its or his Affiliates or representatives (including any opinion,
information, projection, or advice that may have been or may be provided by any
director, officer, employee, member, agent, consultant, or representative of
LEAF Financial or any of its respective Affiliates).  Neither LEAF Financial nor
any LEAF Transferred Subsidiary makes any representation or warranty to
Transferee, RCC, TRS the Management Parties or other Person regarding the
probable success or profitability of the Leasing Business.  The disclosure of
any matter or item in any schedule hereto shall not be deemed to constitute an
acknowledgment that any such matter is required to be disclosed.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF
MANAGEMENT PARTIES


Each of the Management Parties, with respect to himself and severally not
jointly, hereby represents and warrants to Transferee that:
 
 
 
21

--------------------------------------------------------------------------------

 
 
5.1           Authority to Enter into Agreement.  Each Management Party has full
power and capacity to execute and deliver the Transaction Documents to which he
is or will be a party and any of the other agreements, documents, instruments or
certificates contemplated by this Agreement to which he is or will be a party or
signatory.  This Agreement has been and each of the other documents has been or
will be duly and validly executed and delivered by him and (assuming the due
authorization, execution and delivery by other parties thereto, as applicable)
and this Agreement constitutes, and the other documents when so executed and
delivered will constitute his legal, valid and binding obligations, enforceable
against him in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
5.2           Conflicts; Consents of Third Parties.
 
(a)           None of the execution and delivery by a Management Party of this
Agreement, the Transaction Documents to which he is or will be a party or any of
the other documents to which he is or will be a party, the consummation of the
transactions contemplated hereby or thereby, or compliance by him with any of
the provisions hereof or thereof applicable to him will conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination or cancellation under, any
provision of (i) any Contract to which he is a party or by which any of his
properties or assets are bound or (ii) any Order of any Governmental Body
applicable to him or by which any of his properties or assets are bound; or
(iii) any applicable Law, other than, for each of clauses (i), (ii) and (iii)
such conflicts, violations, defaults, terminations or cancellations, that would
not have a Material Adverse Effect.


(b)           No consent, waiver, approval, Order, Permit or authorization of,
or declaration or filing with, or notification to, any Person or governmental
Body is required on the part of him in connection with the execution and
delivery of this Agreement or the other documents to which he is or will be a
party or the compliance by him with any of the provisions hereof or thereof, or
the consummation of the transactions contemplated hereby or thereby, except for
such other consents, waivers, approvals, Orders, Permits or authorizations the
failure of which to obtain would not have a Material Adverse Effect.


5.3           No Liens.  The shares of LEAF Financial common stock being
contributed by each Management Party is being and will be contributed free and
clear of all Liens.
 
5.4           Financial Advisors.  No Person has acted, directly or indirectly,
as a broker, finder or financial advisor for any Management Party in connection
with the transactions contemplated by this Agreement and no person is entitled
to any fee or commission or like payment from Transferee in respect thereof.
 
 
 
22

--------------------------------------------------------------------------------

 
 
5.5           Basis in Management Party Transferred Assets.  The basis of each
Management Party in the LEAF Financial common stock being transferred by him to
Transferee, for tax purposes, is as set forth in Schedule 5.5.
 
5.6           No Other Representations or Warranties; Schedules.  Except for the
representations and warranties contained in this Article V (as modified by the
Schedules to this Agreement as supplemented or amended), no Management Party
makes any other express or implied representation or warranty with respect to
himself or his participation in the transactions contemplated by this Agreement
and each Management Party disclaims any and all other representations or
warranties.  Except for the representations or warranties contained in this
Article V (as modified by the Schedules to this Agreement as supplemented or
amended), each Management Party, with respect to his participation in the
transaction contemplated by this Agreement, hereby disclaims all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to any party hereto, or its or his Affiliates or representatives
(including any opinion, information, projection, or advice that may have been or
may be provided by any agent, consultant, or representative of such Management
Party or any of their respective Affiliates).  No Management Party makes any
representation or warranty to RCC, TRS, LEAF Financial, the LEAF Transferred
Subsidiaries, or any other Management Party or any other Person regarding the
probably success or profitability of LRF or the Leasing Business.  The
disclosure of any matter or item in any schedule hereto shall not be deemed to
constitute an acknowledgement that any such matter is required to be disclosed.
 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF TRS AND RCC
 
TRS and RCC hereby represent and warrant to Transferee that:
 
6.1           Organization and Good Standing.
 
(a) RCC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Maryland and has all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as now conducted.  RCC is duly qualified or authorized to do business
and is in good standing under the laws of each jurisdiction in which it owns or
leases real property and each other jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing would not have a Material Adverse Effect.
 
(b) TRS is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as now conducted.  TRS is duly qualified or authorized to do business
and is in good standing under the laws of each jurisdiction in which it owns or
leases
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
real property and each other jurisdiction in which the conduct of its business
or the ownership of its properties requires such qualification or authorization,
except where the failure to be so qualified, authorized or in good standing
would not have a Material Adverse Effect.
 
(c) LRF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to own, lease and operate its
properties and to carry on its business as now conducted.  LRF is duly qualified
or authorized to do business and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing would not have a
Material Adverse Effect.
 
6.2           Authorization of Agreement.  Each of TRS and RCC has all requisite
power and authority to execute and deliver the Transaction Documents to which it
is a party and each other agreement, document, instrument or certificate
contemplated by the Transaction Documents to which it is or will be a party or
signatory (the “RCC Documents”), and to consummate the transactions contemplated
thereby.  The execution and delivery by RCC and TRS of the RCC Documents and the
consummation of the transactions contemplated thereby have been duly authorized
by all requisite corporate action on the part of each of TRS and RCC.  This
Agreement has been, and each of the other RCC Documents to be executed by it
will be at or prior to the Closing, duly and validly executed and delivered by
TRS and RCC, as applicable, and (assuming the due authorization, execution and
delivery by the other parties to the respective RCC Documents, as applicable)
this Agreement constitutes, and each other RCC Transaction Document when so
executed and delivered will constitute the legal, valid and binding obligations
of each of TRS and RCC, as applicable to each, enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
6.3           Conflicts; Consents of Third Parties.
 
(a)           Except as set forth on Schedule 6.3(a), none of the execution and
delivery by TRS or RCC of the RCC Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by TRS or RCC with
any of the provisions hereof or thereof applicable to it, will conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination or cancellation under,
any provision of (i) the certificate of incorporation and by-laws of RCC or TRS
or the organizational documents of LRF; (ii) any Contract, or Permit to which
either TRS, RCC, or LRF is a party or by which any of its properties or assets
are bound; (iv) any Order of any Governmental Body applicable to TRS, RCC or
LRF, or by which any of their properties or assets are bound; or (v) any
applicable Law, other than, in the case of clauses (iii), (iv) and (v) such
conflicts, violations, defaults, terminations or cancellations, that would not
have a Material Adverse Effect.
 
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth on Schedule 6.3(b), no consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with,
or notification to, any Person or Governmental Body is required on the part of
TRS or RCC in connection with the execution and delivery of this Agreement or
the RCC Documents, the compliance by TRS or RCC with any of the provisions
hereof or thereof, or the consummation of the transactions contemplated hereby
or thereby, except for such other consents, waivers, approvals, Orders, Permits
or authorizations the failure of which to obtain would not have a Material
Adverse Effect.
 
6.4           LRF Financing Contracts.
 
(a)           Schedule 1.1(c)(i), which may be in the form of compact disk or
other electronic medium, sets forth all of the Financing Contracts held by LRF
as of December 31, 2010, (the “LRF Financing Contracts”).
 
(b)           Except as set forth on Schedule 1.1(c)(ii), to the Knowledge of
each LRF Financing Contract,  (i) is valid, binding and enforceable by TRS
against the lessee, obligor or borrower thereunder in accordance with its
written terms, except as may be limited by any bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Law affecting
creditors’ rights and remedies generally and, by general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing,
and (ii) to the Knowledge of RCC, constitutes and arose out of a bona fide
business transaction entered into in the ordinary and usual course of business.
 
(c)           Except as set forth in Schedule 1.1(c)(iii), (i) each LRF
Financing Contract is, or will be at the Closing Date, in full force and effect,
free and clear of Liens other than Permitted Exceptions, and not subject to any
defense, offset, claim, right of rescission or counterclaim by the obligor under
such LRF Financing Contract, or any Person claiming under any such right
(subject to applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent transfer and other Laws relating to or affecting creditors’ rights
generally, to general equitable principles and to the Service members Civil
Relief Act); (ii) LRF is not in material breach of or default under any LRF
Financing Contract, no other party is in payment breach thereof of more than
ninety (90) days or in material default thereunder and, to the Knowledge of RCC,
no other event has occurred which, with notice and/or lapse of time, would
constitute a default by such Contributor or any other party thereunder; (iii)
LRF is the owner and holder of all right, title and interest in each LRF
Financing Contract; (iv) no obligor under any LRF Financing Contract (A) has
acquired any Portfolio Property, any interest in any Portfolio Property or the
use of any Portfolio Property pursuant to such LRF Financing Contract for
personal, family or household use or for agricultural purposes or (B) is a
director, executive officer or five percent or greater shareholder of TRS, RCC
or LRF, or to the Knowledge of RCC, is a Person, corporation or enterprise
controlling, controlled by or under common control with any of the foregoing;
(v) LRF, or RCC, TRS or LEAF Financial on its behalf, have in their possession a
fully executed original or a true and correct copy of any lease or note (and an
executed original or a true and correct copy of all other documents)
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
comprising each LRF Financing Contract; (vi) LRF, or RCC, TRS or LEAF Financial
on its behalf, have in their possession documentation sufficient to establish
the original cost or value of all Portfolio Property for purposes of determining
personal property Tax Liability; (vii) all payments pursuant to each LRF
Financing Contract are made for the benefit of LRF and (viii) LRF is not, nor is
it committed to become, a party to any contract with respect to the Residual as
to any Portfolio Property.
 
(d)           Each LRF Financing Contract is being maintained in accordance in
all material respects with the relevant financing or lease documents and has
been administered and serviced by LEAF Financial.
 
(e)            No LRF Financing Contracts purchased by LRF have been
subsequently sold by it (nor has LRF sold a participation in any LRF Financing
Contracts).
 
(f)           Neither TRS, RCC nor LRF has  received any written notice from any
other Person indicating that LRF is presently in material default under or in
material breach of any LRF Financing Contract except for notices of breach or
default with respect to LRF Financing Contracts which, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect on LRF.
 
(g)           Except as set forth in Schedule 6.4(g), to the Knowledge of RCC,
each obligor under an LRF Financing Contract is located in the United States or
its territories.  All amendments, modifications, waivers, extensions,
cancellations and releases in respect of any LRF Financing Contract are in
writing and are maintained in hard copy or are stored electronically in the
documentation for such LRF Financing Contract.
 
(h)           The LRF Financing Contract files maintained by LRF, or RCC, TRS or
LEAF Financial on behalf of LRF, are in good order and contain all originals or
copies of all material documents relating to the origination and enforcement of
the LRF Financing Contracts.
 
(i)           Each LRF Financing Contract is evidenced by a written agreement,
and there are no material understandings, agreements, undertakings or
arrangements between LRF and the obligors under any LRF Financing Contract which
are not set forth therein or in a written agreement included in the LRF Finance
Contract files relating to such LRF Financing Contract.
 
(j)           To the Knowledge of RCC, neither it, TRS nor LRF has acted, or
failed to act, in a manner which would materially alter or reduce any of its
rights or benefits under any manufacturers’ or vendors’ warranties or guarantees
relating to property covered by any LRF Financing Contract.
 
(k)           To the Knowledge of RCC, each LRF Financing Contract (and any
related guarantees) is and will be on the Closing Date a valid, binding and
enforceable, non-cancelable obligation of the obligor thereunder (and guarantors
thereof) in accordance with its terms, except as the same may be affected by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
affecting the rights of creditors generally.  Each of such obligors and
guarantors is a bona fide party thereto and, to the Knowledge of RCC, has the
requisite legal capacity to enter into the respective agreements to which it is
a party.
 
(l)           Except as set forth in Schedule 6.4(l), to the knowledge of RCC,
the property that is the subject of each LRF Financing Contract has been
delivered to the obligor thereunder, and accepted by such obligor.
 
(m)           Except as set forth in Schedule 6.4(m), or as permitted under LEAF
Financial’s policies and procedures as described in Schedule 4.4(l), LRF has
absolute, complete and indefeasible title to the property subject to each LRF
Financing Contract (or a duly perfected first-lien security interest in the
property subject to such LRF Financing Contract) and, to the Knowledge of RCC,
all sums due thereunder; to the Knowledge of RCC, the supplier or vendor of said
property has received payment in full for said property.
 
(n)           Since May 27, 2010, (i) LRF has conducted its business only in the
Ordinary Course of Business, and (ii) there has not been any event change,
occurrences or circumstance that has had a Material Adverse Effect on LRF.
 
6.5           RCC Financing Contracts.
 
(a)           Schedule 1.1(e)(ii), which may be in the form of compact disk or
other electronic medium, sets forth all of the RCC Financing Contracts held by
TRS as of December 31, 2010.
 
(b)           Except as set forth on Schedule 1.1(e)(iii), to the Knowledge of
RCC, each RCC Financing Contract,  (i) is valid, binding and enforceable by TRS
against the lessee, obligor or borrower thereunder in accordance with its
written terms, except as may be limited by any bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Law affecting
creditors’ rights and remedies generally and, by general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing,
and (ii) to the Knowledge of RCC, constitutes and arose out of a bona fide
business transaction entered into in the ordinary and usual course of business.
 
(c)           Except as set forth in Schedule 1.1(e)(iv), (i) each RCC Financing
Contract is, or will be at the Closing Date, in full force and effect, free and
clear of Liens other than Permitted Exceptions, and not subject to any defense,
offset, claim, right of rescission or counterclaim by the obligor under such RCC
Financing Contract, or any Person claiming under any such right (subject to
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
transfer and other Laws relating to or affecting creditors’ rights generally, to
general equitable principles and to the Service members Civil Relief Act); (ii)
TRS is not in material breach of or default under any RCC Financing Contract, no
other party is in payment breach thereof of more than ninety (90) days or in
material default thereunder
 
 
27

--------------------------------------------------------------------------------

 
 
and, to the Knowledge of RCC, no other event has occurred which, with notice
and/or lapse of time, would constitute a default by TRS or any other party
thereunder; (iii) TRS is the owner and holder of all right, title and interest
in each RCC Financing Contract; (iv) no obligor under any RCC Financing Contract
(A) has acquired any Portfolio Property, any interest in any Portfolio Property
or the use of any Portfolio Property pursuant to such RCC Financing Contract for
personal, family or household use or for agricultural purposes or (B) is a
director, executive officer or five percent or greater shareholder of TRS or
RCC, or to the Knowledge of RCC, is a Person, corporation or enterprise
controlling, controlled by or under common control with any of the foregoing;
(v) TRS, or RCC or LEAF Financial on its behalf, have in their possession a
fully executed original or a true and correct copy of any lease or note (and an
executed original or a true and correct copy of all other documents) comprising
each RCC Financing Contract; (vi) TRS, or RCC or LEAF Financial on its behalf,
have in their possession documentation sufficient to establish the original cost
or value of all Portfolio Property for purposes of determining personal property
Tax Liability; (vii) all payments pursuant to each RCC Financing Contract are
made for the benefit of TRS and (viii) TRS is not, nor is it committed to
become, a party to any contract with respect to the Residual as to any Portfolio
Property.
 
(d)           Each RCC Financing Contract is being maintained in accordance in
all material respects with the relevant financing or lease documents and has
been administered and serviced by LEAF Financial.
 
(e)            No RCC Financing Contracts purchased by TRS have been
subsequently sold by it (nor has TRS sold a participation in any RCC Financing
Contracts).
 
(f)           Neither TRS nor RCC has  received any written notice from any
other Person indicating that TRS is presently in material default under or in
material breach of any RCC Financing Contract except for notices of breach or
default with respect to RCC Financing Contracts which, in the aggregate, are not
material.
 
(g)           Except as set forth in Schedule 6.5(g), to the Knowledge of RCC,
each obligor under an RCC Financing Contract is located in the United States or
its territories.  All amendments, modifications, waivers, extensions,
cancellations and releases in respect of any RCC Financing Contract are in
writing and are maintained in hard copy or are stored electronically in the
documentation for such RCC Financing Contract.
 
(h)           The RCC Financing Contract files maintained by TRS, or RCC or LEAF
Financial on behalf of TRS, are in good order and contain all originals or
copies of all material documents relating to the origination and enforcement of
the RCC Financing Contracts.
 
(i)           Each RCC Financing Contract is evidenced by a written agreement,
and there are no material understandings, agreements, undertakings or
arrangements between TRS and the obligors under any RCC Financing Contract which
are not set forth therein or in a written agreement included in the RCC Finance
Contract files relating to such RCC Financing Contract.
 
 
 
28

--------------------------------------------------------------------------------

 
 
(j)           To the Knowledge of RCC, neither it nor TRS has acted, or failed
to act, in a manner which would materially alter or reduce any of its rights or
benefits under any manufacturers’ or vendors’ warranties or guarantees relating
to property covered by any RCC Financing Contract.
 
(k)           To the Knowledge of RCC, each RCC Financing Contract (and any
related guarantees) is and will be on the Closing Date a valid, binding and
enforceable, non-cancelable obligation of the obligor thereunder (and guarantors
thereof) in accordance with its terms, except as the same may be affected by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights of creditors generally.  Each of such obligors and
guarantors is a bona fide party thereto and, to the Knowledge of RCC, has the
requisite legal capacity to enter into the respective agreements to which it is
a party.
 
(l)           Except as set forth in Schedule 6.5(l), to the knowledge of RCC,
the property that is the subject of each RCC Financing Contract has been
delivered to the obligor thereunder, and accepted by such obligor.
 
(m)           Except as set forth in Schedule 6.5(m), or as permitted under LEAF
Financial’s policies and procedures as described in Schedule 4.4(l), TRS has
absolute, complete and indefeasible title to the property subject to each RCC
Financing Contract (or a duly perfected first-lien security interest in the
property subject to such RCC Financing Contract) and, to the Knowledge of RCC,
all sums due thereunder; to the Knowledge of RCC, the supplier or vendor of said
property has received payment in full for said property.
 
6.6           Litigation.  To the Knowledge of RCC, there are no Legal
Proceedings pending or threatened against LRF before any Governmental Body as of
the date hereof.  LRF is not subject to any Order of any Governmental Body
except to the extent the same would not reasonably be expected to have a
Material Adverse Effect.
 
6.7           Compliance with Laws; Permits.
 
(a)           LRF is in compliance with all Laws of any Governmental Body
applicable to its business or operations, except where the failure to be in
compliance would not have a Material Adverse Effect.  LRF has not received any
written notice of or been charged with the violation of any Laws, except where
such violation would not have a Material Adverse Effect.
 
(b)           LRF currently has all Permits which are required for operating
its  business as presently conducted, other than those the failure of which to
possess would not have a Material Adverse Effect.  LRF is not in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of any Permit required for operating its business to which it is a
party, except where such default or violation would not have a Material Adverse
Effect.
 
 
 
29

--------------------------------------------------------------------------------

 
 
6.8           Environmental Matters.  The representations and warranties
contained in this Section 6.8 are the sole and exclusive representations and
warranties of RCC and TRS pertaining or relating to any environmental, health or
safety matters, including any arising under any Environmental Laws.  Except in
each case as would not have a Material Adverse Effect:
 
(a)           the operations of LRF are in compliance with Environmental Laws.
Such compliance includes obtaining, maintaining and complying with any Permits
required under all applicable Environmental Laws necessary to operate its
business;
 
(b)           LRF is not subject to any pending, or to the Knowledge of RCC,
threatened claim alleging that LRF may be in violation of any Environmental Law
or Environmental Permit or may have any liability under any Environmental Law;
and
 
(c)           to the Knowledge of RCC, there is no pending or threatened
investigations of LRF or its assets or, to the knowledge of RCC, are there any
pending or threatened investigations related thereto.
 
6.9           Financial Advisors. No Person has acted, directly or indirectly,
as a broker, finder or financial advisor for RCC, TRS or LRF in connection with
the transactions contemplated by this Agreement and no Person is entitled to any
fee or commission or like payment from Transferee in respect thereof.
 
6.10           Basis in RCC Transferred Assets.  The Basis of TRS in the RCC
Transferred Assets for tax purposes is as set forth in Schedule 6.10.
 
6.11           No Other Representations or Warranties; Schedules.  Except for
the representations and warranties contained in this Article VI (as modified by
the Schedules to this Agreement as supplemented or amended), neither RCC, TRS
nor any other Person makes any other express or implied representation or
warranty with respect to RCC, TRS, LRF or the transactions contemplated by this
Agreement, and RCC and TRS disclaim any and all other representations or
warranties, whether made by RCC, TRS or any of its or their Affiliates,
officers, directors, employees, agents or representatives.  Except for the
representations and warranties contained in this Article VI (as modified by the
Schedules to this Agreement as supplemented or amended), RCC and TRS hereby
disclaim all liability and responsibility for any representation, warranty,
projection, forecast, statement, or information made, communicated, or furnished
(orally or in writing) to any party hereto or its or his Affiliates or
representatives (including any opinion, information, projection, or advice that
may have been or may be provided by any director, officer, employee, member,
agent, consultant, or representative of the RCC, TRS or any of their respective
Affiliates).  Neither RCC nor TRS makes any representation or warranty to
Transferee, LEAF Financial, the LEAF Transferred Subsidiaries, the Management
Parties nor any other Person regarding the probable success or profitability of
LRF.  The disclosure of any matter or item in any schedule hereto shall not be
deemed to constitute an acknowledgment that any such matter is required to be
disclosed.
 
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
REPRESENTATIONS AND WARRANTIES OF TRANSFEREE
 
Transferee hereby represents and warrants to the Contributors and Management
Parties that:
 
7.1           Organization and Good Standing.  The Transferee is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own,
lease and operate its properties and carry on its business.
 
7.2           Authorization of Agreement.  The Transferee has full corporate
power and authority to execute and deliver the Transaction Documents to which it
is a party and each other agreement, document, instrument or certificate
contemplated by the Transaction Documents to which it is or will be a party or
signatory (the “Transferee Documents”), and to consummate the transactions
contemplated thereby.  The execution, delivery and performance by the Transferee
of the Transferee Documents and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary corporate action
on behalf of Transferee.  This Agreement has been, and each Transferee Document
will be at or prior to the Closing, duly executed and delivered by the
Transferee and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto) this Agreement constitutes, and each
Transferee Document when so executed and delivered will constitute, the legal,
valid and binding obligation of the Transferee, enforceable against Transferee
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
7.3           Authorized Capitalization.    The authorized capital of Transferee
as of the date hereof consists of (i) 10,000 shares of Common Stock; and (ii)
10,000 shares of Series A Preferred Stock.  Transferee has reserved 5,300 shares
of Common Stock for issuance upon exercise of all warrants that will be
outstanding immediately following Closing.
 
7.4           Valid Issuance of Shares.   The Common Stock and Series A
Preferred Stock, when issued, sold and delivered pursuant to this Agreement,
will be validly issued, fully paid and non-assessable and free of restrictions
on transfer other than restrictions under this Agreement, the other Transaction
Documents, applicable federal and state securities laws and liens and
encumbrances created or imposed by a Contributor with respect to the Common
Stock or Series A Preferred Stock received by it.  Each Contributor (i)
represents and warrants to Transferee that it is acquiring the
 
 
31

--------------------------------------------------------------------------------

 
 
 
Common Stock (LEAF Financial) and Series A Preferred Stock (TRS) for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof and that it is an “accredited investor” as
such term is defined in Rule 501(a)(3) of Regulation D under the Securities Act
of 1933, as amended, and has had the opportunity to ask questions and receive
answers concerning Transferee, and the transactions contemplated by the
Transaction Documents.  Each Contributor further understands that the Common
Stock and Series A Preferred Stock may bear the following legend:
 
(a)           “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO  TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”
 
7.5           Conflicts; Consents of Third Parties.
 
(a)           None of the execution and delivery by the Transferee of this
Agreement or the Transferee Documents, the consummation of the transactions
contemplated hereby or thereby, or the compliance by Transferee with any of the
provisions hereof or thereof will conflict with, or result in any violation of
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination or cancellation under, any provision of (i) the
certificate of incorporation and by-laws of Transferee; (ii) any Contract or
Permit to which the Transferee is a party or by which Transferee or its
properties or assets are bound; (iii) any Order of any Governmental Body
applicable to Transferee or by which any of the properties or assets of
Transferee are bound; or (iv) any applicable Law.
 
(b)           No consent, waiver, approval, Order, Permit or authorization of,
or declaration or filing with, or notification to, any Person or Governmental
Body is required on the part of Transferee in connection with the execution and
delivery of this Agreement or the Transferee Documents, the compliance by
Transferee with any of the provisions hereof or thereof, the consummation of the
transactions contemplated hereby or the taking by Transferee of any other action
contemplated hereby.
 
7.6           Litigation.  There are no Legal Proceedings pending or, to the
Knowledge of Transferee, threatened that are reasonably likely to prohibit or
restrain the ability of Transferee to enter into this Agreement or consummate
the transactions contemplated hereby.
 
7.7           Financial Advisors.  No Person  has acted, directly or indirectly,
as a broker, finder or financial advisor for Transferee in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.
 
 
 
32

--------------------------------------------------------------------------------

 
 
7.8           Condition of the Business and Assets.  Notwithstanding anything
contained in this Agreement to the contrary, the Transferee acknowledges and
agrees that Contributors and the Management Parties are not making any
representations or warranties whatsoever, express or implied, beyond those
expressly given by the them, respectively, in Article IV and Article VI (as
modified by the Schedules hereto as supplemented or amended), and the Transferee
acknowledges and agrees that, except for the representations and warranties
contained therein, the Leasing Business, the LEAF Financial Transferred Assets,
the RCC Transferred Assets and the LEAF Financial common stock being transferred
by each Management Party, are being transferred on a “where is” and, as to
condition, “as is” basis.  Any claims Transferee may have for breach of
representation or warranty shall be based solely on the representations and
warranties of Contributors or Management Parties set forth in Article IV,
Article V and Article VI (as modified by the Schedules hereto as supplemented or
amended).  The Transferee further represents that none of the Contributors or
Management Parties, any of their Affiliates nor any other Person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding any, the Leasing Business, the LEAF
Financial Transferred Assets, the RCC Transferred Assets, or the LEAF Financial
common stock being transferred by each Management Party or the transactions
contemplated by this Agreement not expressly set forth in this Agreement, and
none of the Contributors or Management Parties, nor any of their Affiliates or
any other Person will have or be subject to any Liability to Transferee or any
other Person resulting from the distribution to Transferee or its
representatives or Transferee’s use of, any information or any other document in
any form provided to Transferee or its representatives in connection with the
transactions contemplated hereby.  As of the date hereof, Transferee is not
aware of any facts, events or circumstances that would cause any of the
representations and warranties set forth in Article IV, Article V and Article VI
hereof to be untrue or incorrect in any material respect.
 
ARTICLE VIII

 
COVENANTS
 
8.1           Services with Respect to Retained Assets; Transition Services.  At
Closing, LEAF Financial and Transferee shall enter into the Sub-Servicing
Agreement in the form annexed as Schedule 8.1(i) hereto (the “Sub-Servicing
Agreement”), the Transition Services Agreement in the form annexed hereto as
Schedule 8.1(ii) (the “Transition Services Agreement”) and the Missouri Property
Lease.
 
8.2           Conduct of Business Pending the Closing.
 
[Reserved]
 
8.3           Consents.  The Contributors shall apply for any consents requested
by the Transferee, and the Contributors and the Management Parties shall
cooperate with Transferee and use their commercially reasonable efforts to
obtain at the earliest practicable date all consents and approvals required to
consummate the transactions contemplated by this Agreement, including, without
limitation, the consents and approvals referred to in Section 4.3(b) and Section
6.3(b) hereof; provided, however, that Contributors shall not be obligated to
pay any consideration to any third party from
 
 
 
33

--------------------------------------------------------------------------------

 
 
whom consent or approval is requested.  Transferee shall cooperate with the
Contributors and use its commercially reasonable best efforts to assist the
Contributors in performing their obligations hereunder; provided, however, that
Transferee shall not be obligated to pay any consideration to any third party
from whom consent or approval is requested.
 
8.4           Treatment of Transfer of RCC Transferred Assets .  RCC, TRS and
the Transferee shall treat the transfer of the RCC Transferred Assets as a sale
of such Transferred Assets for financial reporting and accounting purposes, but
shall treat such transfer as a transaction coming within Section 351 of the Code
for tax purposes.
 
8.5           Further Assurances.  Subject to, and not in limitation of, Section
8.3, each of Transferee, Contributors and the Management Parties shall use its,
his or their commercially reasonable efforts to (i) take all actions necessary
or appropriate to consummate the transactions contemplated by this Agreement and
(ii) cause the fulfillment at the earliest practicable date of all of the
conditions to their respective obligations to consummate the transactions
contemplated by this Agreement.
 
8.6           Non-Competition; Non-Solicitation; Confidentiality. (a) For a
period of one (1) year from and after the Closing Date (the “Non-Compete
Period”), Contributors and their Affiliates (excluding, for these purposes,
Transferee and the Management Parties) shall not directly or indirectly, within
any state or territory of the United States in which the Leasing Business is
being conducted as of the Closing Date, own, manage, engage in, operate,
control, work for, consult with, render services for, do business with, maintain
any interest in (proprietary, financial or otherwise) or participate in the
ownership, management, operation or control of, any business, whether in
corporate, proprietorship or partnership form or otherwise, engaged in the
origination through vendor programs and servicing of equipment leases or notes
that competes with the Leasing Business (a “Restricted Business”); provided,
however, that the restrictions contained in this Section 8.6 shall not (i)
restrict the acquisition by LEAF Financial, RCC, TRS or any of their Affiliates,
directly or indirectly, of (a) less than 5% of the outstanding capital stock of
any publicly traded company engaged in a Restricted Business and (b) any company
of which a Restricted Business is not the principal operation or purpose; (ii)
apply to the Retained Assets, the Management Business or the ownership of equity
(including warrants) or debt securities or other interests in Transferee; and
(iii) limit the ability of LEAF Financial, RCC, TRS or any of their Affiliates
from acquiring portfolios of equipment leases, equipment notes and the related
equipment for investment.
 
(b)           No Contributor or any of its Affiliates (excluding, for these
purposes, the Transferee and the Management Parties) will at any time during the
Non-Compete Period:  (i) directly or indirectly, by or for itself, or as the
agent of another, or through others as an agent, in any way solicit or induce,
or attempt to solicit or induce, any employee, officer, representative,
consultant, or other agent of Transferee, to leave Transferee’s employ, or
otherwise interfere with the employment relationship between any such person and
Transferee, unless Transferee first terminates the employment of such
 
 
34

--------------------------------------------------------------------------------

 
 
employee or gives its written consent to such employment or offer of employment;
(ii) directly or indirectly, by or for itself, or as the agent of another, or
through others as an agent, in any way solicit, or attempt to divert, call upon
or take away on behalf of a competitor of Transferee any customers or potential
customers of Transferee; or (iii) do any act to impair, destroy or jeopardize
the goodwill or relationship of Transferee with respect to any existing or
potential customers and employees.
 
(c)           Except as and to the extent required by law, each Contributor
agrees that neither it nor or any of its Affiliates (excluding, for these
purposes, the Transferee and the Management Parties) will, during the
Non-Compete Period, directly, indirectly or otherwise, disclose, publish, make
available to, or use for its own benefit or the benefit of any person or entity
for any reason or purpose whatsoever, any Confidential Information.  As used in
this Agreement, the term “Confidential Information” means information disclosed
to or known by Contributor or such Affiliates as a consequence of or through its
or his relationship with the Transferee, the LEAF Financial Transferred Assets
or the RCC Transferred Assets, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to suppliers, customer lists,
patents, copyrights, know-how, trade secrets, research, product plans, prices
and costs, markets, developments, test data, forecasts, budgets and other
confidential or proprietary business, technical, personnel or financial
information, in written, graphic, oral or other tangible or intangible forms,
including but not limited to specifications, samples, records, data, computer
programs, services, suppliers, pricing policies, drawings, diagrams, models,
customer names, IDs or email addresses and relationships, business or marketing
plans, training materials, studies, analyses, projections and reports,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), hardware/software systems and
processes and other valuable confidential business information, in each case
that qualifies as a trade secret and has independent economic value.  Subject to
the foregoing, any information that is not readily available to the public shall
be considered to be a trade secret and confidential and proprietary, even if it
is not specifically marked as such, unless Transferee advises a Contributor
otherwise in writing; provided, however, that “Confidential Information” shall
not include any information that: (i) was publicly known at the time of
disclosure to Contributor or an Affiliate, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or
any other duty owed to Transferee by any person or entity, which duty is known
to Contributor or such Affiliate, or (iii) is lawfully disclosed to Contributor
or such Affiliate by a third party owing no duty of confidentiality to
Transferee.
 
(d)           At the Closing, each of the Management Parties and Transferee will
enter into certain agreements as set forth in Section 2.1(c).
 
(e)           If any of the provisions of this Section 8.6 are determined by any
court to be unenforceable by reason of its extending for too great a period of
time or over too great a geographic area, or by reason of its being too
extensive in any other respect, such covenants shall be interpreted to extend
only for the longest period of time and over the greatest geographic area, and
to otherwise have the
 
 
35

--------------------------------------------------------------------------------

 
 
broadest application, as shall be enforceable.  The invalidity or
unenforceability of any of the provisions of this Section 8.6 shall not affect
the other provisions of this Agreement, which shall continue in full force and
effect.  Contributors acknowledge and agree that the restrictions contained in
this Agreement are reasonable.
 
8.7           Preservation of Records.  The Contributors and Transferee agree
that they shall each preserve and keep the records held by them or their
Affiliates relating to the LEAF Financial Transferred Assets, RCC Transferred
Assets and, by LEAF Financial, the Leasing Business for a period of seven years
from the Closing Date and shall make such books records and personnel available
to the other as may be reasonably required by such party (i) in connection
with  the preparation of financial statements, regulatory filings or Tax returns
of the Contributors and their Affiliates in respect of periods ending on or
prior to Closing, (ii) in connection with any insurance claims by, Legal
Proceedings or tax audits against or governmental investigations of the
Contributors or Transferee or any of their Affiliates (iii) in order to enable
any Contributor or the Transferee to comply with its obligations under the LEAF
Financial Documents or RCC Documents and each other agreement, document or
instrument contemplated hereby or thereby, or (iv) for the purposes of
administering the LEAF Financial Transferred Assets or the RCC Transferred
Assets, the Assumed Liabilities, the Assumed Obligations, the Retained Assets,
the Retained Liabilities and the Leasing Business.  In the event a Contributor
or Transferee wishes to destroy such records after that time, such party shall
first give 90 days prior written notice to the other parties and such other
party shall have the right at its option and expense, upon prior written notice
given to such party within that 90 day period, to take possession of the records
within 180 days after the date of such notice.  Transferee and each of the
Contributors shall be entitled, at its sole cost and expense, to make copies of
the books and records to which it is entitled to access pursuant to this Section
8.7.
 
8.8           Publicity.
 
(a)           Neither the Contributors, the Management Parties nor the
Transferee shall issue any press release or public announcement concerning this
Agreement or the transactions contemplated hereby without obtaining the prior
written approval of the other parties hereto, which approval will not be
unreasonably withheld, conditioned or delayed, unless, in the sole judgment of a
Contributor or Transferee, as applicable, disclosure is otherwise required by
applicable Law or by the applicable rules of any stock exchange or interdealer
automated quotation system on which any Contributor or any of its Affiliates
lists securities, provided that, to the extent required by applicable Law, the
party intending to make such release shall use its commercially reasonable
efforts consistent with such applicable Law to consult with the other parties
with respect to the timing and content thereof.
 
(b)           Transferee and Contributors agree that the terms of this Agreement
shall not be disclosed or otherwise made available to the public and that copies
of this Agreement shall not be publicly filed or otherwise made available to the
public, except where such disclosure, availability or filing is required by
applicable Law and only to the extent required by such Law.
 
 
 
36

--------------------------------------------------------------------------------

 
 
8.9           Use of Name.  Transferee agrees that, from and after the Closing,
LEAF Financial shall have a non-exclusive right and license, on a royalty-free
basis, to use the names “LEAF” or “LEAF Financial,” and the “LEAF” logos,
emblems, signs or insignia related thereto or containing or comprising the
foregoing, including any name or mark confusingly similar thereto, in connection
with the conduct of the Management Business.
 
8.10           Employment and Employee Benefits.
 
(a)           Employees. Transferee covenants and agrees that it shall extend
offers of employment immediately following the Closing to each employee of LEAF
Financial involved in the Leasing Business who is employed by LEAF Financial
immediately prior to the Closing.
 
(i)           Compensation and Benefits.  Transferee shall employ those
employees who accept the offers referred to in Section 8.10(a) at salaries and
wages no less than their current salaries and wages from LEAF Financial as of
the date hereof, and in the same positions as, or in positions no less senior
than, those they had immediately prior to Closing.
 
8.11           Disclosure Schedules; Supplementation and Amendment of
Schedules.  The Contributors and the Management Parties may, at their option,
include in their respective Schedules items that are not material in order to
avoid any misunderstanding, and such inclusion, or any references to dollar
amounts, shall not be deemed to be an acknowledgement or representation that
such items are material, to establish any standard of materiality or to define
further the meaning of such terms for purposes of this Agreement.  Information
disclosed in the Schedules shall constitute a disclosure for all purposes under
this Agreement notwithstanding any reference to a specific section, and all such
information shall be deemed to qualify the entire Agreement and not just such
section.  From time to time prior to the Closing, Contributors and the
Management Parties shall have the right to supplement or amend their respective
Schedules to any matter hereafter arising or discovered after the delivery of
the Schedules pursuant to this Agreement.  No such supplement or amendment shall
have any effect on the satisfaction of the condition to closing set forth in
Section 9.1(a).
 
ARTICLE IX
 
CONDITIONS TO CLOSING
 
9.1           Conditions Precedent to Obligations of Transferee.  The obligation
of Transferee to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Transferee in whole
or in part to the extent permitted by applicable Law):
 
(a)           [reserved];
 
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           [reserved];
 
(c)           there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
 
(d)           the Contributors shall have delivered to Transferee those consents
set forth in Schedule 4.3(b) and Section 6.3(b);
 
(e)           the Contributors shall have delivered to Transferee bills of sale,
securities powers or other instruments of transfer executed by their duly
authorized officers with respect to the LEAF Financial Transferred Assets and
RCC Transferred Assets and the Management Parties shall have delivered to
Transferee certificates for their shares of LEAF Financial common stock endorsed
in blank or accompanied by executed stock powers;
 
(f)           the Contributors shall have delivered to Transferee such other
deeds, bills of sale, assignments, certificates of title, other instruments of
transfer and conveyance and other documents or certificates as may reasonably be
requested by Transferee, each in a form and substance satisfactory to
Transferee;
 
(g)           TRS shall have delivered, or caused to be delivered, to the
Transferee evidence of the wire transfer of the $5,221,283 referred to in
Section 2.1(b) to the account of Transferee;
 
(h)           TRS shall have delivered to Transferee the Share Purchase
Agreement duly executed by TRS;
 
(i)           LEAF Financial shall have delivered the Transition Services
Agreement to Transferee;
 
(j)           LEAF Financial shall have delivered the Missouri Property Lease to
Transferee, duly executed by LEAF Financial;
 
(k)           LEAF Financial shall have delivered the Sub-Servicing Agreement to
Transferee, duly executed by LEAF Financial;
 
(l)           Each Management Party shall have delivered an Exchange Letter;
 
(m)           Each Management Party shall have delivered, as applicable,
either  a Management Non-Competition Agreement, a Management Non-Solicitation
Agreement or the Assignment, to Transferee duly executed by him; and
 
(n)           Each Management Party shall have delivered a Call Option Agreement
to Transferee duly executed by him.
 
9.2           Conditions Precedent to Obligations of the Contributors and the
Management Parties.  The obligations of Contributors and the Management Parties
to consummate the
 
 
38

--------------------------------------------------------------------------------

 
 
transactions contemplated by this Agreement are subject to the fulfillment,
prior to or on the Closing Date, of each of the following conditions (any or all
of which may be waived by Contributors and the Management Parties in whole or in
part to the extent permitted by applicable Law):
 
(a)           [reserved];
 
(b)           [reserved];
 
(c)           Transferee shall have delivered the Sub-Servicing Agreement to
LEAF Financial duly executed by Transferee;
 
(d)           Transferee shall have delivered to the Missouri Property Lease to
LEAF Financial duly executed by Transferee
 
(e)           Transferee shall have delivered the Share Purchase Agreement to
TRS duly executed by Transferee
 
(f)           Transferee shall have delivered the Transition Services Agreement
duly executed by Transferee;
 
(g)           Transferee shall have delivered the Management Non-Competition
Agreements, Management Non-Solicitation Agreements or Assignment, duly executed
by Transferee;
 
(h)           Transferee shall have delivered the Call Option Agreements duly
executed by it;
 
(i)           Transferee shall have delivered certificates for the Common Stock
set forth in Section 2.1(a) to LEAF Financial;
 
(j)           Transferee shall have delivered certificates for the Series A
Preferred Stock set forth in Section 2.1(b) to TRS;
 
(k)           Transferee shall have delivered certificates for the Common Stock
set forth in the Exchange Letters to the Management Parties;
 
(l)           Transferee shall have delivered the Warrant to TRS duly executed
by Transferee;
 
(m)           there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
 
(n)           all consents, waivers and approvals listed in Schedule 4.3(b) and
Section 6.3 (b) shall have been received; and
 
 
 
39

--------------------------------------------------------------------------------

 
 
(o)           Transferee shall have entered into a financing arrangement with
Guggenheim Securities LLC, or an Affiliate thereof, for a securitized equipment
lease warehouse credit facility on terms no less favorable than those set forth
in that certain letter of Guggenheim Securities LLC to LEAF Financial, dated
November 18, 2010, including Exhibit A thereto.
 
9.3           Frustration of Closing Conditions.  Neither the Contributors nor
the Transferee may rely on the failure of any condition set forth in Sections
9.1 or 9.2, as the case may be, if such failure was caused by such party’s
failure to comply with any provision of this Agreement.
 
ARTICLE X
 
INDEMNIFICATION
 
10.1           Survival of Representations and Warranties.  The representations
and warranties of the parties contained in this Agreement shall survive the
Closing through and including the two (2) year anniversary of the Closing Date;
provided, however, that the representations and warranties of the Contributors
set forth in Sections 4.7  and 4.15 (Environmental Matters) and 6.7
(Environmental Matters) shall survive the Closing until 90 days following the
expiration of the applicable statute of limitations with respect to the
particular matter that is the subject matter thereof (in each case, the
“Survival Period”); provided, that any obligations under Sections 10.2(a) and
10.3(a) shall not terminate with respect to any Losses as to which the Person to
be indemnified shall have given notice in writing setting forth the specific
claim and the basis therefor to the indemnifying party in accordance with
Section 10.4(a) before the termination of the applicable Survival Period; and
provided, further, that the obligations of each Person under Section 10.6 shall
survive without limitation.
 
10.2           Indemnification by the Contributors.
 
(a)           Subject to Section 10.5 hereof, each Contributor and Management
Party hereby agrees to indemnify and hold Transferee, and its respective
directors, officers, employees, Affiliates, stockholders, agents, attorneys,
representatives, successors and permitted assigns (collectively, the “Transferee
Indemnified Parties”) harmless from and against any and all losses, liabilities,
claims, demands, judgments, damages (excluding incidental and consequential
damages), fines, suits, actions, costs and expenses (individually, a “Loss” and,
collectively, “Losses”):
 
(i)           based upon or resulting from the failure of any of the
representations or warranties made by such Contributor or Management Party in
this Agreement to be true and correct in all material respects at and as of the
date hereof; and
 
(ii)           based upon or resulting from the breach of any covenant on the
part of such Contributor or Management Party under this Agreement.
 
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           For the purposes of calculating any Losses hereunder, any
materiality or Material Adverse Effect qualifications in the representations,
warranties, covenants and agreements shall be disregarded.
 
(c)           Transferee acknowledges and agrees that the no Contributor or
Management Party shall have any Liability under any provision of this Agreement
for any Loss to the extent that such Loss is caused by action taken by
Transferee or any other Person (other than the Contributor or Management Party
sought to be held liable for such Loss).  Transferee shall take and shall cause
its Affiliates to take all reasonable steps to mitigate any Loss upon becoming
aware of any event which would reasonably be expected to, or does, give rise
thereto.  In addition, no Contributor or Management Party shall have any
Liability for any Loss to the extent the same includes any Losses on any LEAF
Financial Transferred Assets or RCC Transferred Asset due to a lack of
anticipated cash flow including, without limitation, amounts which are not
collected, not paid or uncollectible on account of the insolvency, bankruptcy,
or financial inability to pay of any obligor under any lease or loan contracts
included as part of the LEAF Financial Transferred Assets or owned by LRF, but
excluding any Losses resulting from a breach of a representation or warranty
made by such party in this Agreement.
 
10.3           Indemnification by Transferee.
 
(a)           Transferee hereby agrees to indemnify and hold Contributors and
the Management Parties and their respective directors, officers, employees,
Affiliates, stockholders, agents, attorneys, representatives, successors and
permitted assigns (collectively, the “Contributor Indemnified Parties”) harmless
from and against, and pay to the applicable Contributor Indemnified Parties the
amount of, any and all Losses:
 
(i)           based upon or resulting from the failure of any of the
representations and warranties made by Transferee in this Agreement to be true
and correct in all respects at the date hereof; and
 
(ii)           based upon or resulting from the breach of any covenant on the
part of Transferee under this Agreement.
 
(b)           The Contributors and the Management Parties shall take and cause
their Affiliates to take all reasonable steps to mitigate any Loss upon becoming
aware of any event which would reasonably be expected to, or does, give rise
thereto.
 
10.4           Indemnification Procedures.
 
(a)           A claim for indemnification for any matter not involving a
third-party claim may be asserted by notice to the party from whom
indemnification is sought.
 
(b)           In the event that any Legal Proceedings shall be instituted, or
that any claim shall be asserted, by any third party in respect of which payment
may be sought under Sections 10.2 and 10.3 hereof (regardless of the limitations
set forth in Section 10.5) ( an “Indemnification Claim”), the indemnified party
shall promptly cause written notice of the assertion of any Indemnification
Claim of which it has knowledge which is covered by this indemnity to be
forwarded to the indemnifying party.  The failure of the indemnified party to
give reasonably prompt notice of any Indemnification Claim shall
 
 
 
41

--------------------------------------------------------------------------------

 
 
not release, waive or otherwise affect the indemnifying party’s obligations with
respect thereto except to the extent that the indemnifying party is prejudiced
as a result of such failure.  The indemnifying party shall have the right, at
its sole option and expense, to be represented by counsel of its choice, which
must be reasonably satisfactory to the indemnified party, and to defend against,
negotiate, settle or otherwise deal with any Indemnification Claim which relates
to any Losses indemnified against by it hereunder.  If the indemnifying party
elects to defend against, negotiate, settle or otherwise deal with any
Indemnification Claim which relates to any Losses indemnified against by it
hereunder, it shall within 30 days (or sooner, if the nature of the
Indemnification Claim so requires) notify the indemnified party of its intent to
do so.  If the indemnifying party elects not to defend against, negotiate,
settle or otherwise deal with any Indemnification Claim which relates to any
Losses indemnified against hereunder, the indemnified party may defend against,
negotiate, settle or otherwise deal with such Indemnification Claim.  If the
indemnifying party shall assume the defense of any Indemnification Claim, the
indemnified party may participate, at his or its own expense, in the defense of
such Indemnification Claim; provided, however, that such indemnified party shall
be entitled to participate in any such defense with separate counsel at the
expense of the indemnifying party if, (i) so requested by the indemnifying party
to participate or (ii) in the reasonable opinion of counsel to the indemnified
party, a conflict or potential conflict exists between the indemnified party and
the indemnifying party that would make such separate representation advisable;
and provided, further, that the indemnifying party shall not be required to pay
for more than one such counsel (plus any appropriate local counsel) for all
indemnified parties in connection with any Indemnification Claim.  The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Indemnification Claim.  Notwithstanding
anything in this Section 10.4 to the contrary, neither the indemnifying party
nor the indemnified party shall, without the written consent of the other party,
settle or compromise any Indemnification Claim or permit a default or consent to
entry of any judgment unless the claimant and such party provide to such other
party an unqualified release from all Liability in respect of the
Indemnification Claim.  Notwithstanding the foregoing, if a settlement offer
solely for money damages is made by the applicable third party claimant, and the
indemnifying party notifies the indemnified party in writing of the indemnifying
party’s willingness to accept the settlement offer and, subject to the
applicable limitations of Sections 10.5 and 10.6, pay the amount called for by
such offer, and the indemnified party declines to accept such offer, the
indemnified party may continue to contest such Indemnification Claim, free of
any participation by the indemnifying party, and the amount of any ultimate
Liability with respect to such Indemnification Claim that the indemnifying party
has an obligation to pay hereunder shall be limited to the lesser of (A) the
amount of the settlement offer that the indemnified party declined to accept
plus the Losses of the indemnified party relating to such Indemnification Claim
through the date of its rejection of the settlement offer or (B) the aggregate
Losses of the indemnified party with respect to such Indemnification Claim.
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
(c)           After any final decision, judgment or award shall have been
rendered by a Governmental Body of competent jurisdiction and the expiration of
the time in which to appeal therefrom, or a settlement shall have been
consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to an Indemnification Claim
hereunder, the indemnified party shall forward to the indemnifying party notice
of any sums due and owing by the indemnifying party pursuant to this Agreement
with respect to such matter.
 
10.5           Certain Limitations on Indemnification.  Neither a Transferee
Indemnified Party nor a Contributor Indemnified Party shall be entitled to
indemnification pursuant to Section 10.2 or Section 10.3 with respect to any
matter which had been duly waived prior to Closing.
 
10.6           Calculation of Losses.  Notwithstanding anything to the contrary
elsewhere in this Agreement, no party shall, in any event, be liable to any
other Person for any consequential, incidental, indirect, special or punitive
damages of such other Person, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity
relating to the breach or alleged breach hereof.
 
10.7           Exclusive Remedy.  From and after the Closing the sole and
exclusive remedy for any breach or failure to be true and correct, or alleged
breach or failure to be true and correct, of any representation or warranty or
any covenant or agreement in this Agreement, shall be indemnification in
accordance with this Article X.  In furtherance of the foregoing, the parties
hereby waive, to the fullest extent permitted by applicable Law, any and all
other rights, claims and causes of action (including rights of contributions, if
any) known or unknown, foreseen or unforeseen, which exist or may arise in the
future, that it may have against the other parties arising under or based upon
any federal, state or local Law (including any such Law relating to
environmental matters or arising under or based upon any securities Law, common
Law or otherwise).  Notwithstanding the foregoing, this Section 10.7 shall not
operate to limit the rights of the parties to seek equitable remedies (including
specific performance or injunctive relief).
 
ARTICLE XI
 
MISCELLANEOUS
 
11.1           Tax Matters.
 
(a)           All sales, use, transfer, intangible, recordation, documentary
stamp or similar Taxes or charges, of any nature whatsoever, applicable to, or
resulting from, the transactions contemplated by this Agreement shall be borne
equally by the Transferee on the one hand and by the person contributing the
assets to which such tax or charge is applicable, on the other hand.
 
(b)           For purposes of the definitions of Leasing Business, LEAF
Financial Transferred Assets, RCC Transferred Assets and Assumed Liabilities, in
the case of a taxable period that includes the Closing Date, Taxes shall be
allocated to the periods before and after the Closing Date as follows:  (i) in
the case of Taxes such as property taxes, such Taxes shall be allocated to
periods before
 
 
 
43

--------------------------------------------------------------------------------

 
 
and after the Closing Date on a per diem basis and (ii) in the case of Taxes
based on net or gross income, or transactional taxes such as sales taxes, the
portion of such Taxes allocable to the period before the Closing Date shall be
computed on the assumption that the taxable period ended on the Closing Date.
 
(c)           Each Contributor and each Management Party who, immediately
following Closing shall own 1% or more of the outstanding Common Stock,
covenants and agrees that it or he will comply with the record keeping and
information filing requirements of Treasury Regulations §1.351-3 under the Code.
 
11.2           Expenses.  Except as otherwise provided in this Agreement, each
of the Contributors, Management Parties and Transferee shall bear his or its
respective expenses incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby.
 
11.3           Submission to Jurisdiction; Consent to Service of Process.
 
(a)           The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the City of
Wilmington, State of Delaware over any dispute arising out of or relating to
this Agreement or any of the transactions contemplated hereby and each party
hereby irrevocably agrees that all claims in respect of such dispute or any
suit, action proceeding related thereto may be heard and determined in such
courts.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable law, any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(b)           Each of the parties hereto hereby consents to process being served
by any party to this Agreement in any suit, action or proceeding by the delivery
of a copy thereof in accordance with the provisions of Section 11.6.
 
11.4           Entire Agreement; Amendments and Waivers.  This Agreement
(including the schedules and exhibits hereto) represents the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof.  This Agreement can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or
 
 
 
44

--------------------------------------------------------------------------------

 
 
subsequent breach.  No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
11.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
made and performed in such State without giving effect to the choice of law
principles of such state that would require or permit the application of the
laws of another jurisdiction.
 
11.6           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand (with written confirmation of receipt), (ii) when sent by
facsimile (with written confirmation of transmission) or (iii) one Business Day
following the day sent by overnight courier, in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):
 
If to RCC:
 
One Crescent Drive
Suite 203
Navy Yard Corporate Center
Philadelphia, PA 19112
Attention:  Chief Financial Officer


With a copy (which shall not constitute notice) to:
 
Ledgewood
1900 Market Street
Philadelphia, PA  19103
215-735-2513
Attention: J. Baur Whittlesey, Esq. and Richard J. Abt, Esq.


 
If to LEAF Financial:
 
LEAF Financial
LEAF Commercial Capital, Inc.
2005 Market Street, 15th Floor
Philadelphia, PA 19103
Attention:  Chief Executive Officer


 
If to Transferee:
 
 
 
45

--------------------------------------------------------------------------------

 
 
LEAF Commercial Capital, Inc.
2005 Market Street, 15th Floor
Philadelphia, PA 19103
Attention:  Chief Executive Officer


 
If to Management Parties, to:


The addresses set forth opposite
their respective names in
Exhibit A to this Agreement


 
11.7           Severability.  If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
11.8           Binding Effect; Assignment.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.  Nothing in
this Agreement shall create or be deemed to create any third party beneficiary
rights in any Person or entity not a party to this Agreement except as provided
below.  No assignment of this Agreement or of any rights or obligations
hereunder may be made by the Contributors or Management Parties, directly or
indirectly (by operation of law or otherwise), without the prior written consent
of the Transferee and any attempted assignment without the required consents
shall be void.  Transferee may assign its rights and obligations hereunder to
any Affiliate of Transferee.  No assignment of any obligations hereunder shall
relieve the parties hereto of any such obligations.  Upon any such permitted
assignment, the references in this Agreement to Transferee shall also apply to
any such assignee unless the context otherwise requires.
 
(b)           After consummation of the transactions contemplated by this
Agreement, the Transferee may assign, without the consent of RCC or TRS, all or
a portion of the Transferee’s rights to the RCC Transferred Assets.
 
11.9           Non-Recourse.
 
 
 
46

--------------------------------------------------------------------------------

 
 
(a)           No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, agent, attorney or representative of
the Contributors or any of their Affiliates shall have any Liability for any
obligations or liabilities of any Contributor under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.
 
(b)           TRS shall not pay any specified yield to the Transferee if the
amounts received with respect to any RCC Transferred Asset differ from the
amounts anticipated to be received as of the date of the sale of such RCC
Transferred Asset.
 
(c)           There shall be no Transferee recourse against TRS, and Transferee
expressly disclaims any and all liability whatsoever on the part of TRS, for any
RCC Transferred Asset which does not provide any anticipated cash flow,
including without limitation amounts which are not collected, not paid or
uncollectible on account of the insolvency, bankruptcy, or financial inability
to pay of any obligor under any lease or loan contracts owned by LRF, except to
the extent that TRS has breached any of its representations and warranties in
this Agreement.
 
11.10           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
 


 
** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **
 
 
 
47

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first written above.
 
CONTRIBUTORS:
 
LEAF FINANCIAL CORPORATION
 
 
 
By:                               

 
 
Name:

 
 
Title:

 
 
RESOURCE TRS, INC.
 
 
 
By:                               

 
 
Name:

 
 
Title:

 
RESOURCE CAPITAL CORP.
 
 
 
By:                               

 
 
Name:

 
 
Title:

 
 
TRANSFEREE:
 
 
By:                               

 
 
Name:

 
 
Title:

 
 
 
48

--------------------------------------------------------------------------------

 


 
 
MANAGEMENT PARTIES:

 


Pursuant to Section 11.10 hereof, each Management Party has executed a
counterpart signature page to this Agreement
 

 
 
49

--------------------------------------------------------------------------------

 






SCHEDULE 1.1(h)


CERTIFICATE OF DESIGNATION,
PREFERENCES AND RIGHTS
 
of
 
SERIES A PREFERRED STOCK
 
of
 
LEAF COMMERCIAL CAPITAL, INC.
 
(Pursuant to Section 151 of the
Delaware General Corporation Law)
 
LEAF Commercial Capital, Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Corporation”), hereby certifies that the
Board of Directors of the Corporation (the “Board of Directors” or the “Board”),
pursuant to the authority of the Board of Directors as required by Section 151
of the Delaware General Corporation Law, and in accordance with the provisions
of its Certificate of Incorporation and Bylaws, each as amended and restated
through the date hereof, has and hereby authorizes a series of the Corporation’s
previously authorized Preferred Stock, no par value (the “Preferred Stock”), and
hereby states the designation and number of shares, and fixes the relative
rights, preferences, privileges, powers and restrictions thereof, as follows:
 
I.  DESIGNATION AND AMOUNT
 
The designation of this series, which consists of five thousand (5,000) shares
of Preferred Stock, is the Series A Preferred Stock (the “Series A Preferred
Stock”) and the face amount shall be Ten Thousand Dollars ($10,000.00) per share
(the “Face Value”). Such number of shares may be increased to pay PIK Preferred
Shares (as defined in Article III.C below) or decreased by resolution of the
Board of Directors; provided, that no decrease shall reduce the number of shares
of Series A Preferred Stock to a number less than that of the number of shares
then outstanding.
 
II.  CERTAIN DEFINITIONS


For purposes of this Certificate of Designation, in addition to the other terms
defined herein, the following terms shall have the following meanings:
 
“business day” means any day, other than a Saturday or Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by
law, regulation or executive order to close.
 
“Change of Control Event” shall occur if the Corporation shall:
 
(i)           sell, convey or dispose of all or substantially all of its assets
(the presentation of any such transaction for stockholder approval being
conclusive evidence that such transaction involves the sale of all or
substantially all of the assets of the Corporation);
 
(ii)           merge or consolidate with or into, or engage in any other
business combination with, any other person or entity, in any case, which
results in either (A) the holders of the voting
 
 
 
 

--------------------------------------------------------------------------------

 
 
securities of the Corporation immediately prior to such transaction holding or
having the right to direct the voting of fifty percent (50%) or less of the
total outstanding voting securities of the Corporation or such other surviving
or acquiring person or entity immediately following such transaction or (B) the
members of the board of directors or other governing body of the Corporation
comprising fifty percent (50%) or less of the members of the board of directors
or other governing body of the Corporation or such other surviving or acquiring
person or entity immediately following such transaction; or
 
(iii)           have fifty percent (50%) or more of the voting power of its
capital stock owned beneficially by one person, entity or “group” (as such term
is used under Section 13(d) of the Securities Exchange Act of 1934, as amended)
other than Resource America, Inc. and its subsidiaries, including LEAF.
 
“Common Stock” means the Corporation’s common stock, no par value.
 
“Contribution Agreement” means the Contribution Agreement dated on or about the
date hereof among LFC, Resource Capital Corp., Resource TRS, Inc. and the
Corporation, including the Share Purchase Agreement annexed thereto.


“Dividend” means initially an amount equal to (Rate)x(N/365)x(Face Amount),
where the “Rate” shall initially be equal to .10 and “N” means the number of
days from the Dividend Commencement Date or the date that the last payment of
the Dividend was made in full, as applicable.  Effective January 1, 2014 the
Rate shall increase by .02.


“LFC” means LEAF Financial Corporation, a Delaware corporation.


“Liquidation Value” means, for each share of Series A Preferred Stock, the Face
Value (to the extent not redeemed pursuant to Article III.B below) plus all
accrued and unpaid Dividends and any amounts due pursuant to Article VIII. C.


“Majority Holders” means the holders of a majority of the then outstanding
shares of Series A Preferred Stock.


“Required Cash Portion” means initially an amount equal to (Pay
Rate)x(N/365)x(Face Amount), where the “Pay Rate” shall initially be equal to
.02 and “N” means the number of days from the Dividend Commencement Date or the
date that the last payment of the Dividend was made in full, as
applicable.  Effective each of January 1, 2012 and January 1, 2013, the Pay Rate
shall increase by .01, and effective January 1, 2014, the Pay Rate shall
increase by .08 to .12.


III.  DIVIDENDS
 
A.           Accrual; Payment Dates.  Dividends on each share of Series A
Preferred Stock shall accrue and shall be cumulative from the date of issuance
of such share (the “Dividend Commencement Date”).  For each outstanding share of
Series A Preferred Stock, Dividends shall be payable cumulatively, at the
applicable Rate, upon each of January 20, April 20, July 20 and October 20
(each, a “Dividend Payment Date”) until such share is fully redeemed, except
that if any Dividend Payment Date is not a business day, then such Dividend
Payment Date shall be the immediately preceding business day. 


B.           Declaration of Dividends.  The Corporation shall not declare, pay
or set aside any dividends, whether payable in cash, property or otherwise, on
shares of any other class or series of
 
 
2

--------------------------------------------------------------------------------

 
 
capital stock of the Corporation unless the holders of the Series A Preferred
Stock then outstanding shall first receive on each outstanding share of Series A
Preferred Stock an amount at least equal to the sum of (i) the amount of the
aggregate Dividends then accrued on such share of Series A Preferred Stock and
not previously paid and (ii) an amount equal to the Face Value for such share of
Series A Preferred Stock and not previously paid (the “Capital Return”). Any
Capital Return paid pursuant to clause (ii) shall be deemed a redemption of that
number of shares of Series A Preferred Stock equal to the Capital Return amount
divided by 1,000.


C.           Payment.  Payment of the Required Cash Portion of the Dividend and
the Capital Return shall be made in cash. With respect to any Dividend Payment
Date on or prior to April 20, 2013, payment of the Dividend (other than the
Required Cash Portion) shall be made, at the Corporation’s sole discretion, in
cash or in kind in additional shares of Series A Preferred Stock in an amount
equal to the Dividend amount (other than the Required Cash Portion) divided by
the Face Value (the “PIK Preferred Shares”).  With respect to any Dividend
Payment Date after April 20, 2013, payment of all of the Dividends shall be made
in cash.
 
IV.  REDEMPTION


A.           Optional Redemption by the Corporation.  The Corporation shall have
the right to redeem shares of the Series A Preferred Stock at any time for an
amount equal to the Liquidation Value thereof, provided that the Corporation has
paid in full (i) all accrued Dividends as of the most recent Dividend Payment
Date and (ii) any amounts due under Article VIII.C.
 
B.           Notice; Segregation of Funds.  Any redemption made by the
Corporation pursuant to this Article IV.A (the “Company Redemption”) shall be
made by providing not less than thirty (30) days’ advance written notice (the
“Company Redemption Notice”) to the holders of shares of Series A Preferred
Stock specifying the date of the redemption, which shall be a business day (the
“Company Redemption Date”).  The Corporation may redeem all or any portion of
the outstanding shares of Series A Preferred Stock pursuant to this Article
IV.A. The Corporation may not deliver to a holder a Company Redemption Notice
unless on or prior to the date of delivery of such Company Redemption Notice,
the Corporation shall have segregated on the books and records of the
Corporation an amount of cash sufficient to pay the Liquidation Value.  Any
Company Redemption Notice delivered shall be irrevocable and shall be
accompanied by a statement executed by a duly authorized officer of the
Corporation.


C.           Payment.  The price per share of Series A Preferred Stock required
to be paid by the Corporation pursuant to Article IV.A (the “Company Redemption
Amount”) shall be paid in cash to each holder whose Series A Preferred Stock is
being redeemed on the Company Redemption Date to an account designated by such
holder; provided, however, that the Corporation shall not be obligated to
deliver any portion of the Company Redemption Amount until either the
certificates for the shares of Series A Preferred Stock being redeemed are
delivered to the office of the Corporation or the holder notifies the
Corporation that such certificates have been lost, stolen or destroyed and
delivers the appropriate documentation in accordance with Article VIII.B
hereof. 
 
V.  LIQUIDATION PREFERENCE
 
A.           If the Corporation shall commence a voluntary case under the U.S.
Federal bankruptcy laws or any other applicable bankruptcy, insolvency or
similar law, or consent to the entry of an order for relief in an involuntary
case under any law or to the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or other similar official) of the Corporation
or of any substantial
 
 
3

--------------------------------------------------------------------------------

 
 
part of its property, or make an assignment for the benefit of its creditors, or
admit in writing its inability to pay its debts generally as they become due, or
if a decree or order for relief in respect of the Corporation shall be entered
by a court having jurisdiction in the premises in an involuntary case under the
U.S. Federal bankruptcy laws or any other applicable bankruptcy, insolvency or
similar law resulting in the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or other similar official) of the Corporation
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, and any such decree or order shall be unstayed and
in effect for a period of 90 consecutive days and, on account of any such event,
the Corporation shall liquidate, dissolve or wind up, or if the Corporation
shall otherwise liquidate, dissolve or wind up, including, but not limited to, a
Change of Control Event and any consolidation or merger of the Corporation with
any other entity (other than a merger in which the Corporation is the surviving
or continuing entity and its capital stock is unchanged) (each a “Liquidation
Event”), no distribution shall be made to the holders of any shares of capital
stock of the Corporation upon liquidation, dissolution or winding up unless
prior thereto the holders of shares of Series A Preferred Stock shall have
received the Liquidation Value with respect to each share of Series A Preferred
Stock.
 
B.           In the event the Liquidation Event is of the type described in
subclause (i) or (ii) of the definition of “Change of Control Event” set forth
herein or a consolidation or merger of the Corporation with any other entity in
which the Corporation receives as consideration the securities of the acquiring
or surviving entity (such securities, “Acquiror Securities”), then, to the
extent commercially practicable, the Corporation may distribute such Acquiror
Securities to the holders of the Series A Preferred Stock in connection with the
payment of the Liquidation Value payable as a result of such Liquidation Event,
and the distribution of the Acquiror Securities shall be made pro rata to each
holder of Series A Preferred Stock in proportion to the aggregate amount of
consideration to which such holder is entitled to receive as set forth in this
Article V.  If in such a Liquidation Event the Acquiror Securities to be
distributed are not divisible in a commercially practicable manner so as to
effect the pro rata distribution contemplated by this Article V.B, then the
Corporation shall use commercially reasonable efforts to liquidate such Acquiror
Securities for cash.  The value of any Acquiror Securities distributable in
connection with a Liquidation Event shall be the fair market value of such
securities as determined in good faith by the Board of Directors.  In the event
that the value of the Acquiror Securities (or cash distributed upon the
liquidation of such Acquiror Securities) is insufficient to pay the full
Liquidation Value payable to the holders of the Series A Preferred Stock as set
forth in this Article V, than the Corporation shall pay the remaining balance of
the Liquidation Preference to such holders in cash.
 
VI.  VOTING RIGHTS
 
The holders of shares of Series A Preferred Stock shall have the following
voting rights:
 
A.           Appointment of Board Members.  So long as any share of Series A
Preferred Stock is outstanding, the Majority Holders shall have the right to
appoint one (1) member of the Board of Directors.  The Majority Holders may
remove any Board member appointed by them at any time, with or without cause,
and shall have the right to fill any resulting vacancy.


B.           Other Voting Rights.  Each of the following actions by the
Corporation will at all times require the consent of the Majority Holders,
voting as a separate class from the holders of the Common Stock:
 
 
 
4

--------------------------------------------------------------------------------

 

 
(i)           alteration or change of the rights, preferences or privileges of
the Series A Preferred Stock, or alteration or change of the rights, preferences
or privileges of any capital stock of the Corporation that may affect adversely
the Series A Preferred Stock;
 
(ii)           any material change in the nature and scope of the business of
the Corporation and its subsidiaries;
 
(iii)           the amendment or repeal of any provision of the Corporation’s
certificate of incorporation or bylaws;
 
(iv)           the approval of the annual business plan and budget of the
Corporation or any material modification of the annual business plan and budget
of the Corporation after approval by the Majority Holders;
 
(v)           any merger, consolidation, reorganization, reclassification,
recapitaliza­tion, spin-off, sale of all or substantially all the assets or
similar transactions involving the Corporation or its subsidiaries;
 
(vi)           any acquisition by the Corporation or any of its subsidiaries (in
a single transaction or a series of related transactions) of any assets,
business or operation in the aggregate with the value of more than $500,000
(other than in the ordinary course of business or as contemplated by the annual
business plan and budget approved by the Majority Holders); and
 
(vii)           the liquidation, dissolution, winding up, voluntary bankruptcy,
approval of receivers or similar events involving the Corporation and its
subsidiaries.
 


VII.  RANK
 
All shares of the Series A Preferred Stock shall rank (i) prior to the
Corporation’s Common Stock and any class or series of capital stock of the
Corporation hereafter created (unless, with the consent of the Majority Holders
obtained in accordance with Article VI hereof, such class or series of capital
stock specifically, by its terms, ranks senior to or pari passu with the Series
A Preferred Stock); (ii) pari passu with any class or series of capital stock of
the Corporation hereafter created (with the written consent of the Majority
Holders obtained in accordance with Article VI hereof) specifically ranking, by
its terms, on parity with the Series A Preferred Stock; and (iii) junior to any
class or series of capital stock of the Corporation hereafter created (with the
written consent of the Majority Holders obtained in accordance with Article VI
hereof) specifically ranking, by its terms, senior to the Series A Preferred
Stock, in each case as to distribution of assets upon liquidation, dissolution
or winding up of the Corporation, whether voluntary or involuntary.


VIII.  MISCELLANEOUS
 
A.            Cancellation of Series A Preferred Stock.  If any shares of Series
A Preferred Stock are redeemed or repurchased by the Corporation, the shares so
converted or redeemed shall be canceled, shall return to the status of
authorized, but unissued Preferred Stock of no designated series, and shall not
be issuable by the Corporation as Series A Preferred Stock.
 
B.            Lost or Stolen Certificates.  Upon receipt by the Corporation of
(i) evidence of the loss, theft, destruction or mutilation of any Preferred
Stock certificate(s) and (ii) (y) in the case of loss,
 
 
 
5

--------------------------------------------------------------------------------

 
 
theft or destruction, indemnity (without any bond or other security) reasonably
satisfactory to the Corporation, or (z) in the case of mutilation, the Preferred
Stock certificate(s) (surrendered for cancellation), the Corporation shall
execute and deliver new Preferred Stock certificate(s) of like tenor and date. 
 
C.           Payment of Cash; Defaults.  Whenever the Corporation is required to
make any cash payment to a holder of Series A Preferred Stock pursuant to this
Certificate of Designation (as payment of any Dividend, upon redemption or
otherwise), such cash payment shall be made to the holder within five business
days of the payment date set forth herein.  If such payment is not delivered
within such five business day period, such holder shall thereafter be entitled
to interest on the unpaid amount at a per annum rate equal to the lower of
eighteen percent (18%) and the highest interest rate permitted by applicable law
until such amount is paid in full to the holder.
 
D.            Remedies Cumulative.  The remedies provided in this Certificate of
Designation shall be cumulative and in addition to all other remedies available
under this Certificate of Designation, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Corporation to comply with the terms of this Certificate of Designation. The
Corporation acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the holders of Series A Preferred Stock and that the
remedy at law for any such breach may be inadequate.  The Corporation therefore
agrees, in the event of any such breach or threatened breach, that the holders
of Series A Preferred Stock shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
E.            Waiver.  Notwithstanding any provision in this Certificate of
Designation to the contrary, any provision contained herein and any right of the
holders of Series A Preferred Stock granted hereunder may be waived as to all
shares of Series A Preferred Stock (and the holders thereof) upon the written
consent of the Majority Holders, unless a higher percentage is required by
applicable law, in which case the written consent of the holders of not less
than such higher percentage of shares of Series A Preferred Stock shall be
required.
 
F.              Notices.  Any notices required or permitted to be given under
the terms hereof shall be delivered personally, or sent by nationally recognized
overnight carrier and shall be effective upon receipt or refusal of receipt, if
delivered personally or by nationally recognized overnight carrier in each case
addressed to a party, at the address set forth for such party in the Purchase
and Sale Agreement, or such other address as may be designated in writing
hereafter, in the same manner, by such person.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
6

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Certificate of Designation is executed on behalf of the
Corporation this ____ day of December, 2010.




LEAF COMMERCIAL CAPITAL, INC.




By:______________________________
Name:____________________________
Its:_______________________________


 
 
 
7

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.1(b)(i)


THIS WARRANT AND THE SECURITIES FOR WHICH THIS WARRANT MAY BE EXERCISED
(COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, OR AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF, THE SECURITIES ACT AND IN ACCORDANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS.


ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THIS
WARRANT, INCLUDING SECTION 2(d) HEREOF.  THE SECURITIES REPRESENTED BY THIS
WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 2(d) HEREOF.




LEAF COMMERCIAL CAPITAL, INC.


Warrant To Purchase Common Stock


Warrant No.: Number of Shares:




LEAF COMMERCIAL CAPITAL, INC., a Delaware corporation (the “Company”), hereby
certifies that, for Ten United States Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, RESOURCE TRS, INC., or its permitted assigns, is entitled, subject
to the terms set forth below, to purchase from the Company upon surrender of
this Warrant (if required by Section 2(d)), at any time or times on or after the
Warrant Date (as defined in Section 1 (ix)), but not after 11:59 P.M. New York
Time on the Expiration Date (as defined herein) Four Thousand Eight Hundred
(4,800) fully paid nonassessable shares of Common Stock (as defined in Section
1(iii) below) of the Company (the “Warrant Shares”) at the Warrant Exercise
Price (as defined in Section 1(x) below).
 
Section 1.  Definitions. The following words and terms as used in this Warrant
shall have the following meanings:
 
 
“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires approval of the Company’s stockholders.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.
 
 
 

--------------------------------------------------------------------------------

 
 
“Common Stock” means (i) the Company’s common stock, no par value, and (ii) any
capital stock into which such Common Stock shall have been changed or any
capital stock resulting from a reclassification of such Common Stock.
 
“Expiration Date” means the date that is five (5) years after the Warrant Date
or, if such date does not fall on a Business Day, then the next Business Day.
 
“Ordinary Cash Dividend” means a cash dividend on shares of Common Stock out of
surplus or net profits legally available therefore determined in accordance with
accounting principles generally accepted in the United States from time to time.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Warrant” means this Warrant and all Warrants issued in exchange, transfer or
replacement hereof pursuant to the terms of this Warrant.
 
“Warrant Date” means January 4, 2011.
 
“Warrant Exercise Price” shall be equal to, with respect to any Warrant Share,
$0.01.
 
Section 2.  Exercise of Warrant.
 
 
Subject to the terms and conditions hereof, this Warrant may be exercised by the
holder hereof then registered on the books of the Company, in whole or in part,
at any time on any Business Day on or after the opening of business on the
Warrant Date and prior to 11:59 P.M. New York Time on the Expiration Date by (i)
delivery of a written notice, in the form of the subscription form attached as
Exhibit A hereto (the “Exercise Notice”), of such holder’s election to exercise
this Warrant, which notice shall specify the number of Warrant Shares to be
purchased, (ii) payment to the Company of an amount equal to the Warrant
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) by certified check
or by wire transfer of immediately available funds, and (iii) if required by
Section 2(e) or unless the Holder has previously delivered this Warrant to the
Company and it or a new replacement Warrant has not yet been delivered to the
Holder, the surrender to a common carrier for overnight delivery to the Company
as soon as practicable following such date, this Warrant (or an indemnification
undertaking with respect to this Warrant in the case of its loss, theft or
destruction); provided, that if such Warrant Shares are to be issued in any name
other than that of the registered holder of this Warrant, such issuance shall be
deemed a transfer and the provisions of Section 7 shall be applicable.  In the
event of any exercise of the rights represented by this Warrant in compliance
with this Section 2(a), the Company shall on the second (2nd) Business
 
 
 
2

--------------------------------------------------------------------------------

 
 
Day (the “Warrant Share Delivery Date”) following the date of its receipt of the
later of the Exercise Notice, the Aggregate Exercise Price and if required by
Section 2(d) (or unless the holder of this Warrant has previously delivered this
Warrant to the Company and it or a new replacement Warrant has not yet been
delivered to the holder), this Warrant (or an indemnification undertaking with
respect to this Warrant in the case of its loss, theft or destruction) (the
“Exercise Delivery Documents”), issue and deliver to the address specified in
the Exercise Notice, a certificate, registered in the name of the holder or its
designee, for the number of shares of Common Stock to which the holder shall be
entitled.  Upon the later of the date of delivery of (x) the Exercise Notice and
(y) the Aggregate Exercise Price referred to in clause (ii) above, the holder of
this Warrant shall be deemed for all purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised (the date thereof being referred to as the “Deemed Issuance Date”),
irrespective of the date of delivery of this Warrant as required by clause (iii)
above or of the certificates evidencing such Warrant Shares.
 
If this Warrant is submitted for exercise, as may be required by Section 2(d),
and unless the rights represented by this Warrant shall have expired or shall
have been fully exercised, the Company shall, as soon as practicable and in no
event later than four (4) Business Days after receipt of this Warrant (the
“Warrant Delivery Date”) and at its own expense, issue a new Warrant identical
in all respects to this Warrant except it shall represent rights to purchase the
number of Warrant Shares purchasable immediately prior to such exercise under
this Warrant, less the number of Warrant Shares with respect to which such
Warrant is exercised.
 
No fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of Warrant Shares issued upon exercise of this
Warrant shall be rounded up or down to the nearest whole number (with 0.5
rounded up).
 
Book-Entry.  Notwithstanding anything to the contrary set forth herein, upon
exercise of this Warrant in accordance with the terms hereof, the holder of this
Warrant shall not be required to physically surrender this Warrant to the
Company unless it is being exercised for all of the Warrant Shares represented
by the Warrant.  The holder and the Company shall maintain records showing the
number of Warrant Shares exercised and issued and the dates of such exercises or
shall use such other method, reasonably satisfactory to the holder and the
Company, so as not to require physical surrender of this Warrant upon each such
exercise.  In the event of any dispute or discrepancy, such records of the
Company establishing the number of Warrant Shares to which the holder is
entitled shall be controlling and determinative in the absence of demonstrable
error.  Notwithstanding the foregoing, if this Warrant is exercised as
aforesaid, the holder may not transfer this Warrant unless the holder first
physically surrenders this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the holder a new Warrant of like
tenor, registered as the holder may request, representing in the aggregate the
remaining number of Warrant Shares represented by this Warrant.  The holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following exercise of any portion of
this Warrant, the number of Warrant Shares represented by this Warrant may be
less than the number stated on the face hereof.  Each Warrant shall bear the
following legend:
 
 
 
3

--------------------------------------------------------------------------------

 

 
ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THIS
WARRANT, INCLUDING SECTION 2(d) HEREOF.  THE SECURITIES REPRESENTED BY THIS
WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 2(d) HEREOF.


Section 3.  Covenants.  The Company hereby covenants and agrees as follows:
 
 
This Warrant is, and any Warrants issued in substitution for or replacement of
this Warrant will upon issuance be, duly authorized and validly issued.
 
All Warrant Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable.
 
During the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have duly authorized and reserved a
sufficient number of shares of Common Stock to provide for the exercise of the
rights then represented by this Warrant.
 
The Company will not, by amendment of its Articles of Incorporation or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed by it hereunder, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may reasonably be requested by the holder of this Warrant in order to
protect the exercise privilege of the holder of this Warrant against impairment,
consistent with the tenor and purpose of this Warrant.  Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant, and
(ii) will take all such actions as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant in accordance with its terms.
 
This Warrant will be binding upon any entity succeeding to the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets.
 
Section 4.  Taxes.  The Company shall pay any and all taxes (excluding income
taxes, franchise taxes or other taxes levied on gross earnings, profits or the
like of the holder of this Warrant) that may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant.
 
Section 5.  Warrant Holder Not Deemed a Shareholder.  No holder, as such, of
this Warrant shall be entitled to vote or receive distributions or dividends or
be deemed the holder of shares of the Company for any purpose (other than to the
extent that the holder is deemed to be a beneficial holder of shares under
applicable securities laws), nor shall anything contained in this Warrant be
construed to
 
 
 
4

--------------------------------------------------------------------------------

 
 
confer upon the holder hereof, as such, any of the rights of a shareholder of
the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the Deemed
Issuance Date of the Warrant Shares that such holder is then entitled to receive
upon the due exercise of this Warrant.  In addition, nothing contained in this
Warrant shall be construed as imposing any obligations or liabilities on such
holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a shareholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.
 
Section 6.  Representations of Holder.  The holder of this Warrant, by the
acceptance hereof, represents that it is acquiring this Warrant, and upon
exercise hereof will acquire the Warrant Shares, for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution of this Warrant or the Warrant Shares, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, the holder does not agree to hold this
Warrant or any of the Warrant Shares for any minimum or other specific term and
reserves the right to dispose of this Warrant and the Warrant Shares at any time
in accordance with or pursuant to a registration statement or an exemption from
the registration requirements of the Securities Act.  The holder of this Warrant
further represents, by acceptance hereof, that, as of this date, such holder is
an “accredited investor” within the meaning of in Rule 501(a) of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
(an “Accredited Investor”) and has had the opportunity to ask questions and
receive answers concerning the Company, the Warrant and the offering thereof
from the Company.  Each delivery of an Exercise Notice shall constitute
confirmation at such time by the holder of the representations concerning the
Warrant Shares set forth in the first two sentences of this Section 6, unless
contemporaneous with the delivery of such Exercise Notice, the holder notifies
the Company in writing that it is not making such representations (a
“Representation Notice”).  If the holder delivers a Representation Notice in
connection with an exercise, it shall be a condition to such holder’s exercise
of this Warrant and the Company’s obligations set forth in Section 2 in
connection with such exercise, that the Company receive such other
representations and assurances, including an opinion of counsel satisfactory to
the Company, as the Company considers reasonably necessary to assure the Company
that the issuance of its securities upon exercise of this Warrant shall not
violate any applicable federal or state securities laws, and the time periods
for the Company’s compliance with its obligations set forth in Section 2 shall
be tolled until such holder provides the Company with such other
representations.
 
Section 7.  Ownership and Transfer.
 
The Company shall maintain at its principal executive offices or at the offices
of its transfer agent (or such other office or agency of the Company as it may
designate by notice to the holder hereof), a register for this Warrant, in which
the Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each
 
 
 
5

--------------------------------------------------------------------------------

 
 
transferee.  The Company may treat the person in whose name any Warrant is
registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
transfers made in accordance with the terms of this Warrant.
 
Subject to the limitations of Section 6, this Warrant and the rights granted
hereunder shall be assignable by the holder hereof without the consent of the
Company by delivery of a Warrant Power in the form attached as Exhibit B hereto.
 
Section 8.  Adjustments. The number of shares of Common Stock issuable upon
exercise of this Warrant shall be subject to adjustment from time to time as
follows; provided, that if more than one subsection of this Section 8 is
applicable to a single event, the subsection shall be applied that produces the
largest adjustment, and no single event shall cause an adjustment under more
than one subsection of this Section 8 so as to result in duplication:
 
(a)           Stock Splits, Subdivisions, Reclassifications or Combinations. If
the Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, the number of Warrant Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the holder of this Warrant after such date
shall be entitled to purchase the number of shares of Common Stock which such
holder would have owned or been entitled to receive in respect of the shares of
Common Stock subject to this Warrant after such date had this Warrant been
exercised immediately prior to such date.
 
(b)           Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 8(a)), the Warrantholder’s right to receive Warrant
Shares upon exercise of this Warrant shall be converted into the right to
exercise this Warrant to acquire the number of shares of stock or other
securities or property (including cash) which the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the holder of this
Warrant shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to the holder’s right to exercise this Warrant in exchange for
any shares of stock or other securities or property pursuant to this paragraph.
In determining the kind and amount of stock, securities or the property
receivable upon exercise of this Warrant following the consummation of such
Business Combination, if the holders of Common Stock have the right to elect the
kind or amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Warrantholder shall be entitled to
receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of common
stock that affirmatively make an election (or of all such holders if none make
an election).
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Rounding of Calculations; Minimum Adjustments. All calculations
under this Section 8 shall be made to the nearest one thousandth (1/1000th) of a
share. Any provision of this Section 8 to the contrary notwithstanding, no
adjustment in the number of Warrant Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
one hundredth (1/100th) of a share of Common Stock, but any such amount shall be
carried forward and an adjustment with respect thereto shall be made at the time
of and together with any subsequent adjustment which, together with such amount
and any other amount or amounts so carried forward, shall aggregate one
hundredth (1/100th) of a share of Common Stock, or more.
 
(d)           Timing of Issuance of Additional Common Stock Upon Certain
Adjustments.  In any case in which the provisions of this Section 8 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event (i)
issuing to the holder of this Warrant exercised after such record date and
before the occurrence of such event the additional shares of Common Stock
issuable upon such exercise by reason of the adjustment required by such event
over and above the shares of Common Stock issuable upon such exercise before
giving effect to such adjustment and (ii) paying to such holder any amount of
cash in lieu of a fractional share of Common Stock; provided, however, that the
Company upon request shall deliver to such holder a due bill or other
appropriate instrument evidencing such holder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.
 
(e)           Statement Regarding Adjustments. Whenever the number of Warrant
Shares into which this Warrant is exercisable shall be adjusted as provided in
this Section 8, the Company shall forthwith file at the principal office of the
Company a statement showing in reasonable detail the facts requiring such
adjustment and the number of Warrant Shares into which this Warrant shall be
exercisable after such adjustment, and the Company shall also cause a copy of
such statement to be sent by mail, first class postage prepaid, to the holder of
this Warrant at the address appearing in the Company’s records.
 
(f)           Notice of Adjustment Event. In the event that the Company shall
propose to take any action of the type described in this Section 8 (but only if
the action of the type described in this Section 8 would result in an adjustment
in the number of Warrant Shares into which this Warrant is exercisable or a
change in the type of securities or property to be delivered upon exercise of
this Warrant), the Company shall give notice to the holder of this Warrant, in
the manner set forth in Section 11, which notice shall specify the record date,
if any, with respect to any such action and the approximate date on which such
action is to take place. Such notice shall also set forth the facts with respect
thereto as shall be reasonably necessary to indicate the effect on the number,
kind or class of shares or other securities or property which shall be
deliverable upon exercise of this Warrant.  In the case of any action which
would require the fixing of a record date, such notice shall be given at least
10 days prior to the date so fixed, and in case of all other action, such notice
shall be given at least 15 days prior to the taking of such proposed action.
Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           Adjustment Rules. Any adjustments pursuant to this Section 8 shall
be made successively whenever an event referred to herein shall occur.
 
 
Section 9.  Additional Rights.
 
(a)           Fundamental Transactions.  Prior to expiration of this Warrant or
the Holder’s exercise in full hereof, the Company shall provide twenty (20) days
advance notice to the holder of this Warrant of a Business Combination, the
purchase or redemption of capital stock of the Company, an initial public
offering of the Common Stock, a recapitalization of the Company, a voluntary or
involuntary dissolution, liquidation or winding up of the Company, or the record
date for the making of a distribution to all holders of shares of its Common
Stock or securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding Ordinary Cash Dividends, dividends of its Common Stock and other
dividends or distributions referred to in Section 8(a)). In the case of any
action which would require the fixing of a record date, such notice shall be
given at least 10 days prior to the date so fixed, and in case of all other
action, such notice shall be given at least 15 days prior to the taking of such
proposed action. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.
 
(b)           The holder of this Warrant shall have the right to conduct
appropriate due diligence prior to exercise of the Warrant.
 
(c)           Registration Rights.  If the Company at any time while this
Warrant is outstanding and unexpired shall grant any holder of its securities
registration rights, it shall grant the holder of this Warrant identical
registration rights.
 
Section 10.  Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt of
an indemnification undertaking by the holder (or in the case of a mutilated
Warrant, receipt of such Warrant), issue a new Warrant of like denomination and
tenor as the Warrant so lost, stolen, mutilated or destroyed.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 11.  Notice.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:
 
If to the Company:


LEAF Commercial Capital, Inc.
One Commerce Square
15th Floor
Philadelphia, PA 19103
Facsimile:
Attention:  General Counsel


If to the Warrant Holder:


Resource Capital Corp.
One Crescent Drive, Suite 203
Navy Yard Corporate Center
Philadelphia, PA 19112
Facsimile: (215) 465-0600
Attention:  Chief Financial Officer


With a copy (which shall not constitute notice) to:


Ledgewood
1900 Market Street, Suite 750
Philadelphia, PA 19103
Facsimile:                      (215) 735-2513
Attention:                      J. Baur Whittlesey, Esquire
 
Section 12.  Date.  The date of this Warrant is January 4, 2011.  This Warrant,
in all events, shall be wholly void and of no effect after 11:59 P.M., New York
Time, on the Expiration Date, except that notwithstanding any other provisions
hereof, the provisions of Section 7 shall continue in full force and effect
after such date as to any Warrant Shares or other securities issued upon the
exercise of this Warrant.
 
Section 13.  Amendment and Waiver.  Except as otherwise provided herein, this
Warrant may be amended and the Company may take any action herein prohibited, or
omit to perform any act herein required to be performed by it, only with the
written consent of the holder of this Warrant.
 
Section 14.  Descriptive Headings; Governing Law.  The descriptive headings of
the several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of
 
 
9

--------------------------------------------------------------------------------

 
 
this Warrant.  All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York.
 
Section 15.  Rules of Construction.  Unless the context otherwise requires, (a)
all references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Warrant, (b) each accounting term not
otherwise defined in this Warrant has the meaning assigned to it in accordance
with generally accepted accounting principles (GAAP), (c) words in the singular
or plural include the singular and plural and pronouns stated in either the
masculine, the feminine or neuter gender shall include the masculine, feminine
and neuter and (d) the use of the word “including” in this Warrant shall be by
way of example rather than limitation.
 


* * * * * *
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed as of the
date first written above.




LEAF COMMERCIAL CAPITAL, INC.


 
 
By:                            

 
Title:

 
Title:

 
 
 
 
11

--------------------------------------------------------------------------------

 

 


SCHEDULE 2.1(b)(ii)
 
SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT, made the 4th day of January, 2011 by and between LEAF COMMERCIAL
CAPITAL, INC., a corporation organized and existing under the laws of the State
of Delaware (the “Company”) and RESOURCE TRS, INC., a corporation organized and
existing under the laws of the State of Delaware (the “Purchaser”),
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to sell and issue to the Purchaser, and the
Purchaser wishes to purchase from the Company an aggregate of 2,626.783 shares
of the Company’s Series A Preferred Stock (the “Initial Series A Preferred
Stock”), with the designation, preferences and rights set forth in that certain
Certificate of Designation, Preferences and Rights (the “Certificate”), in form
attached hereto as Exhibit A; and
 
WHEREAS, the Company and the Purchaser desire that the Company have an option
(the “Option”) to sell, from time to time and subject to the terms and
conditions of this Agreement, up to an additional 1,000 shares of the Company’s
Series A Preferred Stock (the “Option Series A Preferred Stock”, and together
with the Initial Series A Preferred Stock, the “Preferred Stock”) to the
Purchaser;


NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements herein contained, the parties hereto, intending to be legally bound,
hereby agree as follows:


Issuance of Initial Series A Preferred Stock.  Upon the terms and conditions,
set forth in this agreement, the Company shall issue and sell to the Purchaser,
and the Purchaser shall purchase from the Company, the Initial Series A
Preferred Stock.
 
Purchase Price.  The purchase price for the Initial Series A Preferred Stock to
be acquired by the Purchaser (the “Initial Purchase Price”) shall be $5,221,283
million.
 
The Closing.
 
Timing.  Subject to the fulfillment or waiver of the conditions set forth in
that certain Transfer and Contribution Agreement of even date herewith by and
among the Company, Purchaser, LEAF Financial Corporation, Resource Capital
Corporation and several individuals named therein (the “Contribution Agreement”)
and the closing of the transactions contemplated thereby, the purchase and sale
of the Initial Series A Preferred Stock shall take place at a closing (the
“Initial Closing”), on or about the date on which closing is being held under
the Contribution Agreement or such other date as the Purchaser and the Company
may agree upon (the “Initial Closing Date”).
 
Form of Payment and Closing.  On the Initial Closing Date, the Company shall
issue the Initial Series A Preferred Stock in book-entry form in the name of the
Purchaser, and Purchaser shall deliver the Initial Purchase Price by wire
transfer of immediately available funds to an account designated in writing by
the Company.  In addition, at or before the Initial Closing, each party
 
 
 
 

--------------------------------------------------------------------------------

 
 
shall deliver such documents, instruments and writings as may be deemed to be
reasonably necessary by the other party to complete the purchase and sale of the
Initial Series A Preferred Stock.  Subject to the payment of the Initial
Purchase Price in accordance with this Agreement, the Series A Preferred Stock
will be fully paid for by the Purchaser as of the Initial Closing Date.
 
The Option.
 
From the date hereof until July 4, 2011 at any time and from time to time, the
Company, may, by written notice (the “Option Notice”) to the Purchaser, exercise
all or any portion of the Option, subject, however, to the conditions and
limitations set forth in Section 1.4 (d) and Section 1.4(e).
 
In the event that the Option is exercised, the purchase price for the Option
Series A Preferred Stock shall be $10,000 per share multiplied by the number of
shares being purchased (the “Option Purchase Price”).  The purchase and sale of
the Option Series A Preferred Stock shall take place at one or more closings
(each, an “Option Closing”) at such day and time as the Company shall designate
in the Option Notice, which shall be no less than 10 days nor more than 30 days
from the date the Option Notice is first sent to the Purchaser (each, an “Option
Closing Date”).
 
On an Option Closing Date, the Company shall issue the Option Series A Preferred
Stock in book-entry form in the name of Purchaser, and Purchaser shall deliver
the Option Purchase Price by wire transfer of immediately available funds to an
account designated in writing by the Company.  In addition, before such Option
Closing, each party shall deliver such documents, instruments and writings as
may be deemed to be reasonably necessary by the other party to complete the
purchase and sale of the Option Series A Preferred Stock being
purchased.  Subject to the payment of the aggregate Option Purchase Price in
accordance with this Agreement, the Option Series A Preferred Stock so issued
will be fully paid for by the Purchaser as of such Option Closing Date.
 
Any exercise of the Option shall be subject to the following conditions:  (i)
the sale of the Initial Series A Preferred Stock pursuant to Sections 1.3 above
shall have been consummated; (ii) the Company shall be not be in default or
breach of its obligations under the Certificate; (iii) there shall be no
actions, suits, proceedings, inquiries or investigations pending or threatened
against the Company, including those under bankruptcy, insolvency, receivership
or similar laws, that could reasonably be expected to have a Material Adverse
Effect (as such term is defined in the Contribution Agreement) on the Company;
and (iv) the representations and warranties of the Company set forth in Article
VII of the Contribution Agreement shall be true and correct as though made as of
the Option Closing Date.
 
The number of shares of Option Series A Preferred Stock as to which the Company
may exercise the Option may not, without the prior written consent of Purchaser,
exceed that number of shares equal to (i) (A) the Additional Guggenham Facility
Amount divided by 100,000,000 (B) multiplied by 1,000, less (ii) the number of
shares of Option Series A Preferred Stock theretofore purchased by
Purchaser.  For purposes of this Section 1.4(e), the “Additional Guggenham
Facility Amount” shall mean any amount of fully committed, irrevocable funding
available under the securitized
 
 
 
 

--------------------------------------------------------------------------------

 
 
equipment lease warehouse facility provided by Guggenheim Securities LLC and/or
its affiliates, of even date herewith, in excess of Fifty Million Dollars (U.S.
$50,000,000) to a maximum of One Hundred Fifty Million Dollars ($150,000,000).
 
Notwithstanding the provisions of Section 1.4(e), the Company may request that
Purchaser purchase Series A Preferred Stock in excess of the limitations set
forth in Section 1.4(e) or in addition to the total amount of Option Series A
Preferred Stock which the Company may require Purchaser to purchase under this
Agreement.  If Purchaser shall consent thereto, which such consent shall be in
Purchaser’s sole and absolute discretion, the purchase of any such Series A
Preferred Stock shall be on the terms and conditions, and subject to the
procedures, set forth in this Agreement, subject, however, to such amendments or
changes to which the Company and Purchaser shall mutually agree.
 
 
Section 2.1                        Representations and Warranties of the
Company.  The Company represents and warrants to Purchaser as follows:
 
(a)           As of the date of this Agreement, and as of the Initial Closing
Date, the representations of the Company set forth in Article VII of the
Contribution Agreement are and will be true, correct and complete and, to the
best of the Company’s Knowledge (as such term is defined in the Contribution
Agreement), the representations and warranties of LEAF Financial Corporation set
forth in Article IV of the Contribution Agreement are and will be true, correct
and complete.
 
(b)           As of each Option Closing Date, the representations and warranties
of the Company set forth in Article VII of the Contribution Agreement will true
and correct.
 
 
Section 3.1                         Miscellaneous
 
(a)           Entire Agreement; Amendments and Waivers.  This Agreement
(including the schedules and exhibits hereto) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof.  This Agreement can be amended, supplemented or changed,
and any provision hereof can be waived, only by written instrument making
specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is
sought.  No action taken pursuant to this Agreement, including any investigation
by or on behalf of any party, shall be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.  The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach.  No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
made and performed in such state without giving effect to the choice of law
principles of such state that would require or permit the application of the
laws of another jurisdiction.
 
(c)           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand (with written confirmation of receipt), (ii) when sent by
facsimile (with written confirmation of transmission) or (iii) one Business Day
(as such term is defined in the Contribution Agreement) following the day sent
by overnight courier, in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a party may have
specified by notice given to the other party pursuant to this provision):
 
If to Purchaser:
 
One Crescent Drive
Suite 203
Navy Yard Corporate Center
Philadelphia, PA 19112
Facsimile: (215) 465-0600
Attention:  Chief Financial Officer


With a copy (which shall not constitute notice) to:
 
Ledgewood
1900 Market Street
Philadelphia, PA  19103
Facsimile:  (215) 735-2513
Attention: J. Baur Whittlesey, Esq. and Richard J. Abt, Esq.


 
If to the Company, to:
 
One Commerce Square
2005 Market Street
15th Floor
Philadelphia, PA 19103
Facsimile: (215) 640-6371
Attention:  Chief Executive Officer


 
(d)           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement except as provided below.  No assignment of this Agreement or of
any rights or obligations hereunder may be made, directly or indirectly (by
operation of law or otherwise), without the prior written consent of both
parties, and any attempted assignment without the required consents shall be
void; provided, however, that Purchaser, may assign its rights and obligations
hereunder to any Affiliate (as such term is defined in the Contribution
Agreement) of Purchaser.  No
 
 
 
 

--------------------------------------------------------------------------------

 
 
assignment of any obligations hereunder by a party shall relieve such party
hereto of any of its obligations hereunder.  Upon any such permitted assignment,
the references in this Agreement to the assigning party shall also apply to any
such assignee unless the context otherwise requires.
 
(e)           Non-Recourse.  No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, agent, attorney or
representative of the Purchaser or any of its Affiliates shall have any
liability for any obligations or liabilities of any Seller under this Agreement
or for any claim based on, in respect of, or by reason of, the transactions
contemplated hereby.
 
(f)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
 


 
** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first written above.
 
 
 RESOURCE TRS, INC.

 
 
By:                               

 
 
Name:

 
 
Title:

 
 
LEAF COMMERCIAL CAPITAL, INC.

 
 
By:                               

 
 
Name:

 
 
Title:

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 